Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 1 of 105 PageID #: 16128
                                                                                   1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   PPS DATA, LLC                       )(

      5                                       )(    CIVIL ACTION NO.

      6                                       )(    2:18-CV-07-JRG

      7   VS.                                 )(    MARSHALL, TEXAS

      8                                       )(

      9   JACK HENRY & ASSOCIATES,            )(    AUGUST 13, 2019

     10   ET AL.                              )(    1:04 P.M.

     11                             PRE-TRIAL HEARING

     12              BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     13                   UNITED STATES CHIEF DISTRICT JUDGE

     14

     15   APPEARANCES:

     16   FOR THE PLAINTIFF: (See Attorney Attendance Sheet docketed
                              in minutes of this hearing.)
     17

     18   FOR THE DEFENDANTS:(See Attorney Attendance Sheet docketed
                              in minutes of this hearing.)
     19

     20   COURT REPORTER:        Shelly Holmes, CSR, TCRR
                                 Official Reporter
     21                          United States District Court
                                 Eastern District of Texas
     22                          Marshall Division
                                 100 E. Houston Street
     23                          Marshall, Texas 75670
                                 (903) 923-7464
     24

     25   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 2 of 105 PageID #: 16129
                                                                                   2



      1                                  I N D E X

      2

      3   August 13, 2019

      4                                                                 Page

      5         Appearances                                               1

      6         Hearing                                                   3

      7         Court Reporter's Certificate                            105

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 3 of 105 PageID #: 16130
                                                                                    3



      1             COURT SECURITY OFFICER:        All rise.

      2             THE COURT:     Be seated, please.

      3             All right.     Counsel, this is the time set for

      4   pre-trial matters to be taken up with the Court in the case

      5   of PPS Data versus Jack Henry & Associates.             This is Civil

      6   Case No. 2:18-CV-007.

      7             Let me call for announcements at this time.

      8             What says the Plaintiff?

      9             MR. MADDOX:     Appearances?

     10             THE COURT:     Yes, I want an announcement, who you

     11   are and are you ready to proceed?

     12             MR. MADDOX:     Yes, we are.

     13             THE COURT:     Give me your names.

     14             MR. MADDOX:     Steven Maddox for the Plaintiffs.

     15             THE COURT:     Introduce your co-counsel.

     16             MR. MADDOX:     Anthony Son for the Plaintiffs, Kaveh

     17   Saba for Plaintiffs, and Matt Ruedy.           We're from the firm

     18   Maddox Edwards.

     19             THE COURT:     All right.     And you're ready to

     20   proceed with pre-trial?

     21             MR. MADDOX:     Yes, we are.

     22             THE COURT:     What says the Defendant?

     23             MR. MAZINGO:      Your Honor, Jason Mazingo here on

     24   behalf of Jack Henry & Associates, along with Jay Heidrick

     25   and Adam Daniels, Jason Wietjes, and Randy Alexander.               And
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 4 of 105 PageID #: 16131
                                                                                   4



      1   our client rep, Your Honor, today is Andy Wimmer.              And we

      2   are present and ready.

      3             THE COURT:     All right.     Counsel, I have some

      4   housekeeping matters to go over with you which I'll do in

      5   just a moment, but as a part of those and before I go into

      6   the typical housekeeping instructions with counsel, I have

      7   a couple additional things that are not typical I want to

      8   cover.

      9             First of all, on the Plaintiff's side, it appears

     10   that Jon Bentley Hyland appeared in this case as counsel --

     11   co-counsel for Plaintiffs.        Mr. Hyland hasn't filed

     12   anything in the case since February.           He has not withdrawn.

     13   He either needs to appear, or he needs to withdraw.               And

     14   somebody on the Plaintiff's side needs to get a message to

     15   him that I'll expect him at trial or I'll expect him to

     16   withdraw formally before trial.

     17             Can somebody on the Plaintiff's side address

     18   Mr. Hyland's status with -- for me, please?

     19             MR. SON:     Yes, Your Honor.      Mr. Hyland actually

     20   has withdrawn, and Your Honor did enter an order for his

     21   withdrawal.     I noticed -- excuse me -- I noticed that, as

     22   well, when the Court clerk sent us an email yesterday and

     23   saw that his name was on that email -- email address, but

     24   in the notice of -- in the motion for withdrawal of

     25   Mr. Vital, it included both Mr. Vital and Jon Hyland in
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 5 of 105 PageID #: 16132
                                                                                    5



      1   there.

      2             So if they need to be filed separately, we'll

      3   certainly file that promptly, Your Honor.            But my

      4   understanding is that both of them have been withdrawn,

      5   Mr. Vital and Jon -- Jon Hyland.

      6             THE COURT:     Do you have a docket number reference

      7   to that order?

      8             MR. SON:     I don't have that right with me, but I

      9   can certainly look it up, Your Honor.

     10             THE COURT:     All right.     Well, we need to get to

     11   the bottom of that.       And if -- if I'm mistaken and he's

     12   been formally allowed to withdraw by prior order, then I'm

     13   satisfied, whether it's coupled with something else or

     14   whether it's on a stand-alone basis.           If for some reason

     15   that's not correct, we need to get that taken care of

     16   promptly.

     17             MR. SON:     We will, Your Honor.

     18             THE COURT:     Okay.    All right.     Second thing, both

     19   sides in this case have filed motions with the Court

     20   seeking those motions and other matters to be sealed.               And

     21   the Court has ordered their sealing.           The rules of this

     22   Court require that you file a redacted public version of

     23   those sealed documents.        Nobody on either side of this case

     24   has filed any redacted public versions of the documents

     25   that you've asked me to seal.         You'll do that by 9:00
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 6 of 105 PageID #: 16133
                                                                                   6



      1   o'clock tomorrow, or I will unseal every sealed document in

      2   the case.     All right?

      3              Thirdly, the Defendants have not formally, that I

      4   can see, designated lead counsel in the case.             Under the

      5   local rules, you are required -- both sides are required to

      6   designate lead counsel formally and filing a designation of

      7   such on the record.

      8              You'll do that by 9:00 o'clock in the morning, or

      9   I'll pick the youngest lawyer that's appeared, and I will

     10   designate him as lead counsel for the Defendants, okay?

     11              MR. MAZINGO:     Understood, Your Honor.

     12              THE COURT:     All right.    As you are aware, this

     13   case is set for jury selection and the beginning of trial

     14   on September 9th of this year at 9:00 a.m.

     15              The Court intends for the Clerk to play the FJC's

     16   patent video to the venire panel before jury selection

     17   begins.

     18              During jury selection, I'm going to afford each

     19   side 30 minutes to examine the venire panel.

     20              As is the typical practice in this court, of those

     21   30 minutes, each side is afforded the option of using up to

     22   three of their 30 minutes for a non-argumentative,

     23   high-level factual statement of what's at issue in the

     24   case.     In other words, counsel, I -- I will permit you to

     25   give a very high-level, barebones, non-argumentative
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 7 of 105 PageID #: 16134
                                                                                    7



      1   overview of what's before the jury or the jury panel.

      2             If it becomes argumentative in the least, I will

      3   call you on it in front of the panel, which is something

      4   you don't want me to do.        So make sure if you do it, that

      5   it stays non-argumentative and very high level.

      6             I intend to seat eight jurors in this case, and

      7   each side will be afforded four peremptory challenges.

      8             Each side will be given and afforded 12 hours per

      9   side to present your case-in-chief -- your evidence.               That

     10   does not include opening statements or closing arguments or

     11   jury selection.

     12             Each side will be given 30 minutes per side for

     13   opening statements.       Each side will be given 30 minutes per

     14   side for closing arguments.

     15             Plaintiff may reserve a portion of their 30

     16   minutes for their final closing argument.            The only

     17   requirement there is that you must use at least 50 percent

     18   of your total time in your first closing argument.              You

     19   can't take 30 minutes and give a two-minute opening/closing

     20   and a 28-minute final closing.         You've got to use at least

     21   15 minutes of it in your first closing argument.

     22             During the course of the trial and beginning on

     23   September the 9th, the Court will endeavor to be in

     24   chambers by at least 7:30 each morning.            It's my intention

     25   after the jury is selected and we begin the trial to bring
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 8 of 105 PageID #: 16135
                                                                                   8



      1   the jury in each day at about 8:30.           That intervening hour,

      2   from 7:30 to 8:30, is there for counsel to use in the event

      3   there are unresolved disputes regarding demonstratives or

      4   other issues that arise where you can seek and obtain the

      5   Court's guidance before I bring the jury in.

      6             That also will maximize the effect of your

      7   designated trial time by not wasting your time on the

      8   record taking up issues that I can help you with from 7:30

      9   to 8:30 each morning.

     10             As a part of that, in your pre-trial order, you've

     11   laid out a process by which you will disclose

     12   demonstratives and witnesses the night before.             You'll meet

     13   and confer.     And if there are unresolved disputes, you'll

     14   notify the Court staff.        And those are the things I can

     15   take up at 7:30 with you the next morning.

     16             You need to make sure that my -- my staff -- my

     17   law clerks are advised of any surviving and unresolved

     18   disputes from that process not later than 10:00 p.m. on the

     19   night before you come in to see me the next morning.

     20             Now, the fact that you've reached those disputes

     21   and you haven't resolved them doesn't mean you don't have a

     22   continuing obligation to continue to discuss them between

     23   the time you notify the Court's staff and the time you show

     24   up the next morning at 7:30.

     25             Consequently, I've experienced several
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 9 of 105 PageID #: 16136
                                                                                   9



      1   circumstances where at 10:00 o'clock, my staff's advised

      2   that we have six remaining disputes we can't work out.               And

      3   then everybody shows up at 7:30, and we're down to two, and

      4   four of them have been resolved.          The problem is I've spent

      5   time looking at those four that are resolved that's been

      6   wasted.

      7              So what I'm going to add to your list of things to

      8   do is by 7:00 o'clock the next morning, you should deliver

      9   a three-ring binder to chambers that has a written

     10   statement of where you are, what's still at issue, and the

     11   competing proposals on any disputed issue between the two

     12   parties.     That way I'll know not to waste my time on

     13   something that's been resolved over the remainder of the

     14   evening.

     15              Also, with regard to any disputed deposition

     16   clips, designations and counter-designations, I don't

     17   typically take those up all in advance as a part of

     18   pre-trial.     I do that on a rolling basis throughout the

     19   trial.

     20              The only requirement is if you have a dispute on

     21   designation -- excuse me, deposition designations to play

     22   before the jury, I need to know about that dispute not

     23   later than the day before the day you intend to present

     24   them.     I don't want to have to delay the trial because the

     25   tape has got to be recut and edits have to be put in, and
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 10 of 105 PageID #: 16137
                                                                                    10



       1   we can't go forward with the deposition witness because of

       2   that.

       3              So make sure I know about any disputes on

       4   designations and counter-designations with regard to

       5   depositions that you're going to present to the jury not

       6   later than the day before you're going to present them.

       7              It's my practice, as the rules allow, to take up

       8   any motions under Rule 50(a) after all the evidence is

       9   presented.     I won't hear motions under Rule 50(a) when the

     10    Plaintiff rests its case-in-chief.          I will hear those

     11    motions after the Defendant has rested its case-in-chief

     12    and the Plaintiff has rested any rebuttal case they may put

     13    on.     When all the evidence has been presented, then I'll

     14    hear motions under Rule 50(a) from both Plaintiffs and

     15    Defendants at one time.

     16               After I've heard motions under Rule 50(a) and

     17    ruled on those, I'll then conduct an informal charge

     18    conference in chambers with counsel where we can have an

     19    open and informal and free-flowing discussion of the

     20    current status of the proposed final jury instructions and

     21    verdict form where I can get complete and open input from

     22    both sides.

     23               Having heard that and taken that into account,

     24    having an opportunity to query counsel about their

     25    respective positions, I'll then take all of that
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 11 of 105 PageID #: 16138
                                                                                    11



       1   information from the informal charge conference, and I'll

       2   generate what the Court believes to be the appropriate

       3   final jury instructions and verdict form.            I'll give you

       4   those, and then after you've had an opportunity to review

       5   them, I'll conduct a formal charge conference on the record

       6   where any issues that you think are appropriate can be

       7   raised by objection on the record.

       8             You should understand that by the time you get

       9   those from me in advance of the formal charge conference, I

     10    have pretty well decided that's what I think the charge and

     11    the verdict form should say.        I'm not telling you I can't

     12    be persuaded in the formal objections, but it's important

     13    for me to have everybody's full input in the informal

     14    charge conference for this process to be as efficient as it

     15    can be.

     16              During the course of the trial and at any time

     17    we're on the record, you are instructed not to refer to any

     18    individual by first name only.         That's your co-counsel,

     19    that's your IT person, that's any witness, that's anybody

     20    anywhere.

     21              The Court believes that referencing individuals by

     22    first name only on the record is inherently confusing in

     23    the transcript, and it does not maintain the requisite

     24    decorum necessary for a United States District Court.

     25    Don't refer to anybody by first name only.            Instruct your
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 12 of 105 PageID #: 16139
                                                                                    12



       1   witnesses to follow that same practice.

       2             If your witnesses don't, then you'll get credit

       3   for having not instructed them, okay?

       4             It's perfectly fine to use complete names.            It's

       5   perfectly fine to use appropriate titles where they've been

       6   earned.   Dr. John Smith, Mrs. Alice Jones.           Just don't

       7   refer to Alice, Jim, Bob, Sally, and Betty.            That's

       8   confusing.    That's not appropriate.

       9             I refer you to the Court's standing order on

     10    sealing the courtroom as a means to protect proprietary and

     11    confidential information that's going to be presented

     12    during the course of the trial.         That is my practice.        It's

     13    laid out in that standing order.         You should make sure

     14    you're familiar with that standing order.

     15              It goes without saying you should make sure you're

     16    familiar with all the Court's standing orders and the local

     17    rules of this district, but in this particular instance, I

     18    want to draw your attention to my standing order on sealing

     19    the courtroom.

     20              Even if there are not people in the courtroom who

     21    would orally overhear what's going to be presented, if you

     22    do not ask me to seal the courtroom, then the testimony is

     23    public in the transcript, and anybody can read it.              And I

     24    do not intend to have a wide-ranging redaction process

     25    after the trial.      You protect the transcript by sealing the
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 13 of 105 PageID #: 16140
                                                                                    13



       1   courtroom or asking the Court to seal the courtroom during

       2   the course of the trial.

       3             The redaction process should be limited only to

       4   such things as dates of birth, Social Security numbers,

       5   driver's license numbers, particular personal identifiers

       6   that might otherwise have found their way into the record.

       7             But for the protection of proprietary and

       8   confidential information, you should comply with the

       9   Court's standing order on requesting that the Court seal

     10    the courtroom.

     11              The Court routinely allows a juror questionnaire

     12    to be used by counsel in the case.          It -- it enhances the

     13    jury selection process and maximizes the designated time

     14    I've given you to query the jury panel.

     15              I do not find that there's been a juror

     16    questionnaire submitted in this case.           I will still permit

     17    it, but I've checked with the deputy in charge, and she is

     18    right at the deadline for sending out the summons to

     19    summons our jury panel.       Jury questionnaires are sent with

     20    the summons, so when people are summonsed, they also get

     21    the juror questionnaire, and they're instructed to fill it

     22    out and send it back.

     23              If you want to use a juror questionnaire in this

     24    case, you need to give it to me by 2:00 p.m. tomorrow, so

     25    that I can review it and approve it.          And then you'll need
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 14 of 105 PageID #: 16141
                                                                                    14



       1   to coordinate with Ms. Clendening, our deputy in charge,

       2   and make sure that she has everything she needs so that

       3   when she sends the summons, she can send the approved juror

       4   questionnaire with them.       I'll review it promptly, but I

       5   need to have it not later than 2:00 p.m. tomorrow if you

       6   want me to review it and approve it before she would send

       7   it out with the summons.

       8             I'm going to direct and require that both sides

       9   work together jointly to prepare 10 juror notebooks for use

     10    during this trial.      Those juror notebooks should be

     11    comprised of simple three-ring binders which each include a

     12    complete copy of each of the patents-in-suit.             It should

     13    include a side-by-side chart showing the actual terms that

     14    have been construed by the Court as a part of the Markman

     15    or claim construction process.

     16              I do not intend for you to include the Court's

     17    Markman order.     I do not want any analysis.         I simply want

     18    on the left-hand column the term that was at issue and in

     19    the right-hand column the construction the Court's adopted

     20    so that the jury can have an easy side-by-side reference in

     21    those juror notebooks.

     22              Also, you are to include a single page for each

     23    possible witness in the trial, either live or by

     24    deposition.    Each witness page should have a head and

     25    shoulders photograph of the witness superimposed at the top
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 15 of 105 PageID #: 16142
                                                                                    15



       1   of the page.     Underneath the photograph should be a proper

       2   name identifying the witness.         I do not want you to

       3   characterize the witness.        For example, there should be a

       4   page with a photograph, and it may say Dr. John Jones.               It

       5   should not say Dr. John Jones, Plaintiff's expert on

       6   infringement or technical expert or damages expert or

       7   whatever, just their complete name identifying them.

       8             The remainder of those pages should be single

       9   lined -- single-ruled lines for note taking.            And those

     10    witness pages should be tabbed with the witness's name so

     11    that it's easy for the jury to find each respective page

     12    when the witnesses are called.

     13              They're not often called in the exact order

     14    they're put in the notebooks, so I don't want the jury

     15    having to fumble for those witness pages.

     16              Then in addition to the witness pages, those

     17    notebooks should each include a new three-hole punched

     18    legal pad for additional note taking.           And in the front

     19    flap of each notebook, there should be a non-clicking

     20    ballpoint pen that they can use for note taking, as well.

     21              Those 10 notebooks should be delivered to chambers

     22    not later than noon on September the 5th.

     23              All right.     Are there questions about those

     24    instructions from either Plaintiff or Defendant?

     25              MR. MADDOX:     Yes, Your Honor.      With respect to
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 16 of 105 PageID #: 16143
                                                                                    16



       1   the -- the 10:00 p.m. notifying the Court of issues and the

       2   7:00 a.m. providing the binder with the remaining issues,

       3   the notice to the Court at or before 10:00 p.m. the night

       4   before, what is the nature of that?          Should that be --

       5              THE COURT:     That's an email.

       6              MR. MADDOX:     That's an email saying we have issues

       7   or an email saying these are the issues?

       8              THE COURT:     It's an email that says, we've met and

       9   conferred, the following issues are still in dispute, and

     10    we haven't resolved them.        The Plaintiff's position is A.

     11    The Defendants' position is B.          We'll update you by 7:00

     12    o'clock as to which of these have been resolved before we

     13    meet with you tomorrow morning.

     14               MR. MADDOX:     Thank you.

     15               THE COURT:     Then at 7:00 o'clock, I get a binder

     16    that says of those six items referred to in our 10:00

     17    o'clock email, four of them have been resolved, two remain,

     18    those two are A and B, and the Plaintiff's position on each

     19    is as follows, and the Defendants' position on each is as

     20    follows.

     21               MR. MADDOX:     Thank you.

     22               THE COURT:     All right.    Any questions from

     23    Defendants?

     24               MR. MAZINGO:     No questions, Your Honor.

     25               THE COURT:     All right.    All right.    Counsel, let's
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 17 of 105 PageID #: 16144
                                                                                    17



       1   move to the disputed pre-trial matters before the Court.

       2   And let's first take up the 101 motion, which is

       3   Defendants' motion for summary judgment regarding patent

       4   ineligible subject matter.        That's Docket No. 81.

       5             Let me hear from the moving Defendant first.

       6             MR. MAZINGO:     Your Honor, Mr. Heidrick will be

       7   offering argument on our behalf of that motion.

       8             THE COURT:     That's fine.

       9             Let me just ask this, too.         Given that we have

     10    quite a few lawyers in the room, I understand different

     11    ones on each trial team will argue different matters.

     12    That's perfectly fine and typical.          Just make sure when you

     13    go to the podium, even if it's your third trip, the first

     14    thing you do is introduce yourself for the record so it's

     15    completely clear who's arguing what.

     16              MR. HEIDRICK:     Yes, Your Honor.

     17              THE COURT:     Go ahead, Defendant.

     18              MR. HEIDRICK:     Thank you, Your Honor.        My name is

     19    Jay Heidrick, Polsinelli, on behalf of Jack Henry &

     20    Associates, the Defendant.

     21              May it please the Court.

     22              All issues of -- all asserted claims that remain

     23    in this case are abstract ideas that should be invalidated

     24    under 35 U.S.C. Section 101.        They're all directed to the

     25    abstract idea of check processing which is nothing more
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 18 of 105 PageID #: 16145
                                                                                    18



       1   than collecting, comparing, organizing, storing, and

       2   disseminating check information.

       3             In our briefing, we've laid out how each claim has

       4   a central system and how each central system of each

       5   asserted claim does nothing more than the collection,

       6   organizing, comparing, storing of data.

       7             We've compared that to Claim 1 of the '430 patent,

       8   which, again, shows the central system doing nothing more

       9   than these routine conventional abstract ideas.

     10              THE COURT:     Well, let's talk about Step 2 of the

     11    Mayo/Alice analysis.       That's really where the fight is

     12    here.

     13              MR. HEIDRICK:     Okay.    Do you have a question, or

     14    do you want me to just focus on that?

     15              THE COURT:     Let's go on to Step 2.

     16              MR. HEIDRICK:     Okay.    The main issue with Step 2

     17    is is there inventive concept.         And the only thing that --

     18    with the inventive concept that the Plaintiff has pointed

     19    to is the bypassing function, that this was a new invention

     20    that -- that -- because it bypasses certain systems of a

     21    bank of first deposit on the transmission step.

     22              That's not a sufficient structure to -- to create

     23    a patentable idea, Your Honor.         If I send you an email,

     24    Your Honor, I have bypassed every other person in the world

     25    simply because I've sent it directly to you.            That's --
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 19 of 105 PageID #: 16146
                                                                                    19



       1   that's the claimed inventive concept.

       2             So the fact that they have decided that we're

       3   going to send information in a particular way is not --

       4   is -- is not patentable because all -- that's traditional

       5   transmission of information of sending it from one place to

       6   another and not to any other place.          That's just

       7   transmitting data.

       8             On the routine and conventional aspect, Your

       9   Honor, they submit the affidavit of Dr. Michael Shamos, who

     10    opines that this is not a routine and conventional

     11    arrangement of components, and, therefore, it's a fact

     12    question for the jury.

     13              On summary judgment, as you well know, Your Honor,

     14    the question is where -- is there any disputed fact?              There

     15    is no disputed fact that these are routine conventional

     16    computer components, that these are known transmission

     17    lines, that there's nothing unique in the programming or

     18    anything that goes along with this, that these are just

     19    generic computer components operating in their known and

     20    expected manner.      That's all undisputed.

     21              As far as the routine and conventional -- and

     22    Berkheimer says this -- that if the specification says that

     23    the claimed invention is routine and conventional, then

     24    that is strong evidence that it was routine and

     25    conventional at the time.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 20 of 105 PageID #: 16147
                                                                                    20



       1             As for Dr. Shamos, Dr. Shamos does not say that

       2   this is new technology.       He doesn't say that this is a new

       3   type of information that's being used to process checks.

       4   He doesn't say that this is some inventive concept.

       5             His point as to why this is not routine and

       6   conventional and novel is that the check processing that

       7   goes along at banks doesn't have to perform at the bank of

       8   first deposit.

       9             THE COURT:     In contrast to the situation in the

     10    Solutran case where the patent and the extrinsic evidence

     11    expressly disclaimed any novelty, isn't it true that the

     12    intrinsic record here does just the opposite and it says

     13    that this is -- as of 2000 or the appropriate date, this is

     14    new and novel and inventive?

     15              MR. HEIDRICK:     I don't believe so, Your Honor.          It

     16    says that this is -- and that's where we get into

     17    conflating 102 with 101.       And if you have an improvement on

     18    an abstract idea, it's still an abstract idea.

     19              So -- they may have been able to get a patent on

     20    this as of April of 2000, but it is still utilizing known

     21    computer components to operate in routine known ways.               And

     22    that's exactly what Dr. Shamos says in his affidavit is

     23    he's not saying that these are new components or that

     24    improves the functionality of a computer, he just says that

     25    the known process of check processing is being done
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 21 of 105 PageID #: 16148
                                                                                    21



       1   somewhere else, and that's it.

       2              And so when you look at -- so -- so the technology

       3   of check processing, which is what this is, is the -- is

       4   not an -- an improvement.        It's the same information that's

       5   being -- if I was to process a check by hand and look at

       6   the check and -- and take that information -- and this is

       7   undisputed, as well, I can process that check, as well, by

       8   hand using -- in addition to their -- their -- the same way

       9   that their claimed invention does, Your Honor.

     10               THE COURT:    I want to go back a minute.

     11               Obviously, this Solutran decision has been to some

     12    extent the 800-pound gorilla in the room on the 101 issue,

     13    and the Court delayed its ruling while that case went up to

     14    the Federal Circuit, and I've seen the Federal Circuit's

     15    opinion.

     16               But in that case -- in that case, the Circuit

     17    relied on a disclaimer in the patent saying that the steps

     18    were conventional.      But I do not find that the patents at

     19    issue here include that kind of disclaimer as to

     20    conventionality.

     21               And, in fact, it seems to me that the patents at

     22    issue here affirmatively note that this electronic check

     23    proc -- processing functionality was unconventional at the

     24    time the patent was issued.

     25               Do you not agree with that?        Do you think that's
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 22 of 105 PageID #: 16149
                                                                                    22



       1   wrong?

       2             MR. HEIDRICK:     I -- I don't agree with that, Your

       3   Honor.    And because the -- the patent itself has nine pages

       4   of prior references that detail electronic check processing

       5   issues.

       6             For example, the prosecution history itself talks

       7   about the Geer reference that -- that -- that was an

       8   initial rejection that deal with check processing issues.

       9             The -- so the -- the issue is that it was check

     10    processing in a different way that -- that allowed them to

     11    get a patent on it, but it's still the abstract idea of

     12    check processing.

     13              And their -- and their claimed -- and their

     14    claimed inventive concept with it is that they bypass the

     15    various -- what I call the prohibited systems of the

     16    asserted claims, Your Honor.

     17              THE COURT:     Now, you said that the only issue

     18    regarding inventive concepts was the potential bypass of

     19    the magnetic ink character recognition, the MICR.              Isn't

     20    there a potential inventive concept issue on the '106

     21    patent regarding the real-time monitoring issue?

     22              MR. HEIDRICK:     No, Your Honor.      And the Federal

     23    Circuit said -- the Federal Circuit has rejected that the

     24    real-time monitoring, the comparing, those types of things

     25    are unpatentable, as well -- as well under 101 because it
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 23 of 105 PageID #: 16150
                                                                                    23



       1   goes to the -- again, the business practice idea of

       2   comparing data.

       3             And we cited the Joao Bock decision with that, as

       4   well, that -- that that was a real-time monitoring decision

       5   that was held invalid under 101.

       6             At the end of the day, the patents simply do

       7   something that has been done by hand for decades and use

       8   general computer components to do that.

       9             And every check processing patent that has gone up

     10    to the Federal Circuit has been invalidated under 101 with

     11    Data Treasury, with Solutran, and with Content Extraction,

     12    because they simply claim inventions on known abstract

     13    ideas and improvements on known and abstract ideas.              And

     14    the Federal Circuit has repeatedly argued -- or repeatedly

     15    held that an improvement to an abstract idea is just still

     16    an abstract idea.

     17              THE COURT:     What else, counsel?

     18              MR. HEIDRICK:     I would ask that the Court -- let

     19    me check my notes, Your Honor, if I could real quick.

     20              THE COURT:     That's fine.

     21              MR. HEIDRICK:     And I would -- I would also direct

     22    the Court's attention to Page 5 of the Solutran decision,

     23    Your Honor, where the Court -- and this is -- it goes to

     24    Dr. Shamos's opinion of routine and conventional -- where

     25    the same process is being done that has always been done
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 24 of 105 PageID #: 16151
                                                                                    24



       1   at -- at banks.     The MICR capture, all the stuff that's

       2   been done at banks, it's just being done at a different

       3   location now.     And that's -- that's the -- one of the --

       4   the -- the advancement over prior art that he claims.

       5             And as Solutran said in -- in a similar issue, the

       6   location of scanning in comparison whether it occurs down

       7   the hallway, down the street, or across the city does not

       8   detract from the conclusion that these claims or are at

       9   bottom directed to getting the merchant's account credited

     10    from the customer's purchase as soon as possible --

     11              THE COURT:     If you're going to read, please

     12    slow -- slow down.

     13              MR. HEIDRICK:     I'm sorry.

     14              THE COURT:     Talk to me a minute about the issue of

     15    representativeness.      I think it's your position that Claim

     16    1 of the '430 patent represents all the claims that are at

     17    issue here.

     18              MR. HEIDRICK:     Yes, Your Honor.

     19              THE COURT:     Tell me why you think that and what

     20    your support for that is.

     21              MR. HEIDRICK:     We have gone through five pages of

     22    analysis in our brief, Your Honor, where we analyzed every

     23    claim and compared it to the '430, the reason being that

     24    each of the claims at issue have a central system that

     25    performs certain known functions.          And we've analyzed how
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 25 of 105 PageID #: 16152
                                                                                    25



       1   each of those claims -- the asserted claims relate back to

       2   the same claim as the '430 and perform the same abstract

       3   idea of check processing.

       4             In addition to that, Your Honor, we cited to -- in

       5   response to your question in your previous order on this

       6   issue as to the terminal disclaimer, the effects of the

       7   terminal disclaimers on the patent prosecution which is

       8   undisputed and -- in the motion that those were entered in

       9   order to overcome double patenting objections.

     10              We've cited to testimony of one of the inventors

     11    who said that these are basically the same patent -- his

     12    invention is basically the same patent.           We've cited to

     13    testimony from Plaintiff's expert who has, again, opined

     14    that these are the same idea, the same patents.

     15              There's going to be different -- it's -- it's

     16    undisputed that they're going to have different claim

     17    language in it, but all of the claims go to the same

     18    abstract idea, the same concept of check processing or

     19    collecting and comparing and transmitting, analyzing data.

     20    That's a known business practice, and we've laid out

     21    extensive evidence and argument on that, Your Honor, as to

     22    why Claim 1 is representative as the other claims.

     23              THE COURT:     All right.     Do you have any other

     24    argument for me?

     25              MR. HEIDRICK:     Not at this time, Your Honor.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 26 of 105 PageID #: 16153
                                                                                    26



       1             THE COURT:     Let me hear from Plaintiff in

       2   response, please.

       3             MR. MADDOX:     Good afternoon, Your Honor.         Steven

       4   Maddox for the Plaintiffs.

       5             THE COURT:     Go ahead, counsel.

       6             MR. MADDOX:     Let's just jump in with -- with where

       7   it all starts.

       8             Counsel referred to Content Exhaustion [sic],

       9   Solutran, and Data Treasury.        The reason why all of those

     10    were invalidated at the Federal Circuit lies in the claims,

     11    which is where their motion is afraid to go on us.

     12              When you -- take, for instance, Content

     13    Extraction.    The claim actually there is at 1348 of 776

     14    F.3d.   The claim reads:      A method of processing information

     15    from a diversity of types of hard copy documents, said

     16    method comprising the steps of -- and it lists three --

     17    receiving input, recognizing portions, and storing

     18    information.     That is a building block abstract idea.

     19    That's what that claim is directed to.           That should not be

     20    patented.

     21              Similarly, in Solutran, the answer, again, is in

     22    the claims.    This is at Star 2 in the Westlaw publication

     23    of Solutran.     The claim they were dealing with says:           A

     24    method for processing paper checks comprising, A,

     25    electrically receiving a data file, and there's some more
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 27 of 105 PageID #: 16154
                                                                                    27



       1   language, but you'll see it there; B, crediting an account;

       2   C, receiving paper checks; and D, using a computer to

       3   compare images of the paper checks with the data file.

       4             Again, that is a basic building block abstract

       5   idea of getting data and an image and comparing it.              These

       6   are not systems, and these are not claims to improvements

       7   in -- in automated check processing systems like ours are.

       8             Most importantly is the state of the record on

       9   Step 2.   We have the evidence of our expert, Dr. Shamos, as

     10    to why the claims are a non-conventional arrangement of

     11    known conventional pieces and why figuring out a way for

     12    multiple banks to go through a third-party site without

     13    having to go through their -- each of their own microreader

     14    accounting, cash management, float point systems, why that

     15    was precisely the opposite of was conventional and routine.

     16    What was conventional and routine was to run these checks

     17    through everything else.       In this way, what they were

     18    claiming was a better or better performing automatic check

     19    system.

     20              With respect to your comments about wasn't this

     21    unconventional, wasn't this new, you're absolutely right.

     22    In fact, their expert -- in our briefs, we cite this --

     23    Michalson agrees it was new because that's what the patent

     24    examiner said.     Shamos says it as well.        It was new.

     25              Now, if he would like to split -- if -- if counsel
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 28 of 105 PageID #: 16155
                                                                                    28



       1   would like -- if -- if Jack Henry is trying to split hairs

       2   between new and non-conventional, I would suggest that

       3   non-conventional is a more high standard than novel or

       4   non-obvious.

       5              In fact, we've cited the federal case law that

       6   says so.     In order to be something that's conventional, it

       7   needs to be something much more than just a period in the

       8   art.

       9              The bottom line here is you've -- we've presented

     10    you with -- well, they've presented you with a factual

     11    issue.     They had a chance to put in some evidence on this

     12    factual issue.       They chose not to.

     13               We did.    The expert evidence before you is

     14    unrebutted.     We think on summary judgment that means it

     15    should be denied.

     16               We think we fit much better into -- like the

     17    BASCOM case, which is where the non-conventional

     18    arrangement came from, and the most recent Cellspin

     19    case which is now a few weeks old -- I'm sorry, a little

     20    bit more than a month old, but it was about a week old when

     21    we filed our opposition.

     22               And in Cellspin, what the Court concluded was --

     23    again, similar arguments.        In particular, they, the

     24    Cellspin claims, recite a specific plausibly inventive way

     25    of arranging devices using protocols rather than the
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 29 of 105 PageID #: 16156
                                                                                    29



       1   general idea of capturing, transferring, and publishing

       2   data.

       3             That's us.     That's what Dr. Shamos says is us, and

       4   that's what there's no evidence to the contrary, just

       5   attorney argument.

       6             Nothing further, unless you have questions.

       7             THE COURT:     Well, twice I've asked Defense counsel

       8   if the patents-in-suit here include the kind of express

       9   disclaimer of conventionality that's included in the

     10    Solutran patents.      My reading of the patents-in-suit here

     11    is that they don't include a disclaimer of conventionality.

     12    And, in fact, they intrinsically indicate that this check

     13    processing functionality was unconventional at the time the

     14    application was filed back in 2000.          He's told me twice I'm

     15    wrong about that.      What's your view on that issue?

     16              MR. MADDOX:     I'm not aware of any such disclaimer,

     17    and in the intrinsic evidence, as we've laid out on Pages

     18    15 through 18 of our opposing brief, Document No. 91, is to

     19    the contrary.

     20              It is explaining, hey, we've come up with this

     21    great idea, this -- this way that we can -- that a number

     22    of things are possible, not the least of which is

     23    third-party check processing which Jack Henry went into the

     24    business of doing.

     25              No, there has been no disclaimer, and that's why
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 30 of 105 PageID #: 16157
                                                                                    30



       1   we're different than Solutran.         There is an actual

       2   inventive arrangement of things to improve the performance

       3   of automated check processing systems.

       4             THE COURT:     What's your view on the real-time

       5   monitoring issue regarding the '106 patent?

       6             MR. MADDOX:     That's something that they failed to

       7   address in their representativeness, and it is another --

       8   for the '106 patent, it is an additional advance over the

       9   prior art, which is not addressed by their arguments.

     10              THE COURT:     All right.     Thank you, Mr. Maddox.

     11              MR. MADDOX:     Thank you.

     12              THE COURT:     Mr. Heidrick, do you have any short

     13    rebuttal to give me on this?

     14              MR. HEIDRICK:     Yes, Your Honor.       Very short.

     15              I would -- I would agree there is no express

     16    disclaimer like in the Solutran case.           I just want to make

     17    sure I'm clear on that.       But I would point you to Column 3,

     18    Line 5, of the '430 patent, with the specifications that

     19    are shared by all the patents.         The '106 is a little bit

     20    different, but that's immaterial here.

     21              And these types of references are throughout the

     22    specification where it talks about routing the data through

     23    normal check clearing paths and doing the same check

     24    processing functions that have been done for years just at

     25    a different location.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 31 of 105 PageID #: 16158
                                                                                    31



       1             THE COURT:     All right.     Anything else?

       2             MR. HEIDRICK:     No, Your Honor.      Thank you.

       3             THE COURT:     Counsel, the Court takes all these

       4   matters set for pre-trial today seriously, although the

       5   Court gives particular seriousness to the 101 issue, both

       6   because it's totally dispositive in the case potentially

       7   and because I don't know anybody that would say this is a

       8   clear and unambiguous area of the law.           It's a difficult

       9   issue, and there's less than perfect guidance out there.

     10              When the Federal Circuit expressly says, Congress,

     11    please fix this, it's a pretty good indication of the state

     12    of affairs that we're in.

     13              Consequently -- and I'm aware that both sides have

     14    filed what you've titled as a notice in this case, post the

     15    Solutran decision coming out.

     16              I'm going to order each side to prepare and file

     17    by noon on this Friday an additional brief on this 101

     18    issue of not more than five pages.          And I want you to focus

     19    particularly and with specificity on what questions of fact

     20    might exist as to inventiveness in the event the Court

     21    concludes that this does address an abstract concept,

     22    particularly with emphasis on the bypassing of the MICR

     23    step and the real-time monitoring on the '106 patent,

     24    together with anything else that may go to particular

     25    specific inventiveness and unconventionality.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 32 of 105 PageID #: 16159
                                                                                    32



       1             I'd also like you to address in further detail the

       2   representativeness argument which is clearly the

       3   Defendants' burden.      It's going to make a very real and

       4   practical difference even if the 101 motion is denied,

       5   which it may well not be.        I don't know what the answer is

       6   as I sit here today.       That's why I want the additional

       7   briefing.

       8             But even if this case goes forward to trial, this

       9   representative issue is going to make a big difference on

     10    the quantity of the evidence that's going to have to be

     11    presented and the amount of time it's going to take and the

     12    number of issues that are going to have to be juggled by

     13    the jury.

     14              And the second part of what I want this briefing

     15    to -- to address is a more specific targeted addressing of

     16    the representativeness issue.         And I'll look for that by

     17    noon on Friday.

     18              Until that time, I'm going to carry the

     19    Defendants' 101 motion.       I anticipate giving this prompt

     20    attention on Friday, and hopefully next week, getting you

     21    written guidance on the 101 issue, all right?

     22              All right.     We're going to take a very brief

     23    recess, counsel.      When I come back, we are going to turn

     24    next to the Defendants' motion for summary judgment of

     25    non-infringement.      That's Docket No. 83.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 33 of 105 PageID #: 16160
                                                                                    33



       1             The Court stands in recess.

       2             COURT SECURITY OFFICER:        All rise.

       3             (Recess.)

       4             COURT SECURITY OFFICER:        All rise.

       5             THE COURT:     Be seated, please.

       6             All right.     Counsel, before we go on to the

       7   non-infringement summary judgment motion, I want to make

       8   this clear.

       9             On this additional briefing on the 101 issue, I

     10    didn't dwell on Step 1 during the argument today.              That

     11    doesn't mean I've already decided or excluded the Step 1

     12    argument.

     13              I'd like the Plaintiffs to -- excuse me, I'd like

     14    the Plaintiffs to spell out in their briefing precisely

     15    their position on abstract concept.          And if it's their

     16    position that this concept is not abstract, be very

     17    specific and clear as to why.

     18              Also, Defendants told me today that it's abstract

     19    because it has to do with check writing and check writing

     20    has been around forever.       That is much more broad than what

     21    you put in your briefing.        I want you to specify for me in

     22    this additional five pages exactly the targeted area of

     23    abstractness that you think is appropriate here.

     24              I understand your argument that this is just

     25    improvement on an abstract idea.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 34 of 105 PageID #: 16161
                                                                                    34



       1             The problem is you can't make the abstract idea so

       2   broad and pervasive that any improvement is just

       3   improvement on an abstract idea.         And I don't think, if

       4   you'll read your briefing, that your position in writing is

       5   that the abstract idea here is check writing.             It may be

       6   electronic check writing.        It may be something much more

       7   than the traditional paper and pen check writing that's

       8   been around forever.       So I want Step 1 addressed in this

       9   five pages, as well.

     10              Also, back to one housekeeping matter.           The

     11    proposed juror questionnaire -- and, again, there's a

     12    standing order on the website that tells you what I expect

     13    that to cover and how it should be structured.             There's

     14    even a sample there.

     15              But that juror questionnaire needs to be emailed

     16    in Word form to the deputy in charge and to my staff by the

     17    deadline I gave you if we're going to meet the deadline

     18    that we have to work with here and get this out so that we

     19    can get it back for use when jury selection takes place.

     20              All right.     Let's move on to Defendants' motion

     21    for summary judgment of non-infringement.            Let me hear

     22    argument from the Defendant, please.

     23              MR. WIETJES:     Your Honor, Jason Wietjes for the

     24    Defendant and the movant, Jack Henry.

     25              THE COURT:     Proceed.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 35 of 105 PageID #: 16162
                                                                                    35



       1             MR. WIETJES:     The central question here, Your

       2   Honor, is whether Jack Henry is a bank of first deposit

       3   under the Court's claim construction.

       4             Now, PPS Data argues that Jack Henry is not a bank

       5   of first deposit because it's not a bank.            And at first

       6   blush, that may seem logical and to have some merit to it.

       7             But what we have to do is look at the construction

       8   for bank of first deposit in the Court's claim construction

       9   order.

     10              Now, that construction tells us that a bank of

     11    first deposit is a financial institution, unqualified.               It

     12    also tells us that the bank of first deposit must sponsor a

     13    remote site and it must own or employ a central site for

     14    processing financial transactions.

     15              But the operative and pertinent part of the

     16    construction remains financial institution for purposes of

     17    Jack Henry's motion.

     18              Now, why is this important?         Your Honor, Jack

     19    Henry services two types of customers.           On one hand, Jack

     20    Henry services banks.       So, for example, if you or I or if

     21    anyone else walks into a bank and deposits a paper check,

     22    that bank will take that check, along with all of the other

     23    deposit -- deposited checks it receives that day, scan

     24    them, and forward them on to Jack Henry for processing and

     25    clearance by the Federal Reserve Bank.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 36 of 105 PageID #: 16163
                                                                                    36



       1             The other type of customer that Jack Henry has is

       2   a non-banking customer, for example, a rental property.

       3   When the first of the month comes around, all the tenants

       4   at that property bring their checks to the rental office,

       5   put them in the dropbox to pay their monthly rent.                That

       6   rental agency will scan the checks and send them along to

       7   Jack Henry for processing.        Completely different customers.

       8             This takes us to the Court's construction of

       9   remote site, which is also very important here.             The claims

     10    require a mote site -- a remote site.

     11              PPS Data states in its infringement contentions

     12    that the remote site is Jack Henry's customers, also or

     13    otherwise stated as the location where the checks to be

     14    processed are scanned.       The checks are scanned at the

     15    customer's site, be it a bank or be it the rental property

     16    non-bank customer that we've referenced.

     17              Additionally, the construction for remote site

     18    states that the remote site must be associated with the

     19    financial institution.       That's important because Jack

     20    Henry's non-bank customers, again, the rental property, are

     21    not associated with the financial institution.             They

     22    contract directly with Jack Henry.

     23              On the other hand, with the banking customers,

     24    Jack Henry's relationship is with that bank, not the

     25    individual depositing checks at that bank.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 37 of 105 PageID #: 16164
                                                                                    37



       1             So what PPS Data had stated in its contentions is

       2   it is that bank, Jack Henry's customer, is the financial

       3   institution associated with the remote site, again, the

       4   location where the checks are scanned at the customer's

       5   location.

       6             This created a problem for PPS Data, however, and

       7   at some point, they realized this.          And, notably,

       8   Dr. Shamos's expert report doesn't distinguish between bank

       9   and non-bank transactions.        The financial institution

     10    identified by Dr. Shamos in his report, again, was the

     11    bank.

     12              So PPS Data and its expert, Dr. Shamos, came up

     13    with a new theory because in order to infringe for these

     14    non-banking transactions, again, the remote site had to be

     15    associated with a financial institution.           And they came up

     16    with this theory the day before Dr. Shamos's deposition,

     17    and their theory was, is that with respect to these

     18    non-bank customers, Jack Henry is the financial

     19    institution.

     20              We've briefed this.       The testimony that -- that

     21    Dr. Shamos put on the record is referenced and attached to

     22    the -- the briefing in our summary judgment motion.              And we

     23    said, okay, well, if -- if that's your theory of the case,

     24    that Jack Henry is a financial institution, so as to meet

     25    this remote site limitation for infringement purposes, then
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 38 of 105 PageID #: 16165
                                                                                    38



       1   let's look at the -- the construction for bank of first

       2   deposit which also requires a financial institution,

       3   unqual -- again, unqualified.

       4             So what PPS Data is now saying, Your Honor, is

       5   that Jack Henry is a financial institution, so as to be

       6   associated with a remote site to meet the limitation of

       7   remote site.     But it's not a financial institution so as to

       8   meet the limitation of a bank of first deposit because as

       9   we'll explain, if Jack Henry is a bank of first deposit, it

     10    cannot infringe.

     11              Stated differently, what -- what they're saying,

     12    Your Honor, is that PPS Data has specifically said this, if

     13    you look at their briefing, that the financial institution

     14    does not have to be a bank when you're talking about a

     15    remote site.

     16              But when you're talking about a bank of first

     17    deposit, financial institution has to be a bank.             So on one

     18    hand, they're saying Jack Henry, not a bank, remote site,

     19    infringes.     On the other hand, with respect to bank of

     20    first deposit, they're saying Jack Henry, not a bank,

     21    cannot be a bank of first deposit, therefore, does not

     22    infringe.

     23              They can't have it both ways, Your Honor.            The

     24    Court's claim constructions for remote site and bank of

     25    first deposit do not distinguish between different
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 39 of 105 PageID #: 16166
                                                                                    39



       1   financial institutions.       They both recite a financial

       2   institution, unqualified.

       3             All we're saying, Your Honor, is that if -- if --

       4   if they're correct and if Jack Henry is a financial

       5   institution, that it's a financial institution for all

       6   purposes across the board.        It can't be a financial

       7   institution for purposes of being a remote site, but it's

       8   not a financial institution for purposes of analyzing

       9   whether or not it's a bank of first deposit.

     10              Let's also look at what PPS Data's expert says.

     11    Dr. Shamos testified that in order to become a user -- and

     12    in this context, we're talking about a customer or a remote

     13    site -- of any of the accused instruments, a user must be

     14    sponsored by a financial institution and thus is associated

     15    with a financial institution.

     16              Dr. Shamos also testified that Jack Henry is a

     17    financial institution sponsoring the remote site.

     18              Now, they qualified that, and they -- they said

     19    that's only for the non-banking customers, but that's

     20    nonetheless testimony that Dr. Shamos opined to during his

     21    deposition.

     22              THE COURT:     All right.

     23              MR. WIETJES:     And so what that means, Your Honor,

     24    is -- is their own expert has admitted that the literal

     25    construction for bank of first deposit fits on top of Jack
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 40 of 105 PageID #: 16167
                                                                                    40



       1   Henry.     He said:   Jack Henry is a bank of first deposit.

       2              Now they're arguing in their response that Jack

       3   Henry is not a bank, and, therefore, it can't be a bank of

       4   first deposit, but it's still a financial institution.

       5              THE COURT:     You're not telling me that this is

       6   some kind of admission against interest that's imputable to

       7   the Plaintiff through an expert witness, are you?

       8              MR. WIETJES:     I don't think it's an admission

       9   against interest.

     10               THE COURT:     That's -- that's not summary judgment

     11    evidence.

     12               MR. WIETJES:     I don't -- I -- I would -- I would

     13    agree, Your Honor, and I don't think it's an admission

     14    against interest.       What we're saying is if that's their

     15    theory, if what they're saying is that Jack Henry is a

     16    financial institution, then that's fine, we can live with

     17    that.

     18               But if it's a financial institution, it's a

     19    financial institution with respect to both of these terms

     20    that are at issue.

     21               And with respect to bank of first deposit, as

     22    we'll -- as we'll get into next, if Jack Henry is a bank of

     23    first deposit under the construction for bank of first

     24    deposit, it cannot infringe these patents as a matter of

     25    law.     And that's the argument, Judge, not that -- not that
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 41 of 105 PageID #: 16168
                                                                                    41



       1   the expert has made some admission against interest that

       2   we're trying to intervene into the summary judgment

       3   context.

       4              THE COURT:     Let me ask you this, counsel.        It

       5   seems to me that there's at least an argument that it's

       6   unclear here whether Jack Henry's EPS system is the sole

       7   MICR caption -- capture, deposit accounting, cash

       8   management, and flat processing systems or it's a

       9   secondary system that's separate from and bypasses the MICR

     10    capture, deposit accounting, cash management, and float

     11    processing systems of the bank of first deposit.             What's

     12    your position on that?       Is that completely clear here?           And

     13    if so, how?

     14               MR. WIETJES:     I think it's clear, Your Honor.         And

     15    I think if I may give some more context to that.

     16               So what -- what PPS Data will tell you, and Jack

     17    Henry doesn't dispute this for purposes of this motion, is

     18    that a bank of first deposit will have its own systems in

     19    place.

     20               So, for example, it will have its own MICR capture

     21    system, its own float processing system, its own deposit

     22    accounting system.      And Jack Henry also does those

     23    functions, and they have admitted that Jack Henry at least

     24    does float processing -- and the other one -- I want to

     25    make sure I tell you the right ones, deposit accounting.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 42 of 105 PageID #: 16169
                                                                                    42



       1   What they'll tell you is that Jack Henry does that for

       2   itself.     It doesn't do it for the bank of first deposit

       3   because the bank of first deposit has its own systems that

       4   perform those steps, and, therefore, when Jack Henry does

       5   it, it's bypassing those systems for the bank of first

       6   deposit.

       7              Did I lose you, or do you have further questions

       8   on --

       9              THE COURT:     No.     I guess what I'm getting at is it

     10    sounds like there's potentially a fact question mixed in

     11    there.     And I want to know your position as to whether

     12    there really is a material fact question related to whether

     13    Jack Henry's EPS system is the sole avenue, whether it's

     14    the secondary avenue that bypasses and is separate from.

     15    That's what I'm trying to get to, if that's clear.

     16               MR. WIETJES:     If I understand, Your Honor, there's

     17    no dispute that Jack Henry does these -- these things, the

     18    float processing, the deposit accounting, at least from our

     19    standpoint.     We -- we're not disputing that.         We -- we're

     20    saying we do those things.

     21               THE COURT:     There's not a dispute that these are

     22    done by Jack Henry's bank instead of by Jack Henry?

     23               MR. WIETJES:     By Jack Henry.

     24               THE COURT:     Okay.

     25               MR. WIETJES:     We don't know what the bank does,
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 43 of 105 PageID #: 16170
                                                                                    43



       1   Your Honor.     We -- that's -- that's not in evidence in

       2   terms of what the bank is doing.         But with respect to what

       3   Jack Henry is doing, we don't dispute that we perform these

       4   four -- these four steps.

       5             Now, they will tell you that we do not do MICR

       6   capture at all.     And we're not arguing that for purposes of

       7   that because that's -- that's a fact that they're

       8   disputing.    But they -- they've admitted in their response

       9   to Jack Henry's statement of undisputed facts that Jack

     10    Henry does deposit accounting and float processing.

     11    They'll say -- they say that Jack Henry is not doing that

     12    for the bank of first deposit, though, it's doing it for

     13    itself.

     14              THE COURT:     What's your position on whether or not

     15    Jack Henry or its banking customers are sponsoring the

     16    remote sites?

     17              MR. WIETJES:     So --

     18              THE COURT:     And is there a question of fact here?

     19              MR. WIETJES:     So they're -- no.       Again, Your

     20    Honor, there's -- in the context of -- of -- I think you

     21    have to -- if I may, I think you have to analyze this

     22    through the -- the lens that we're looking at, which is

     23    that Jack Henry is a bank of first deposit.            If Jack Henry

     24    is not a bank of first deposit under the Court's

     25    construction, then -- then our -- admittedly, this argument
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 44 of 105 PageID #: 16171
                                                                                    44



       1   is -- is not sustainable.        In order -- in order for this to

       2   work, Jack Henry has to be a bank of first deposit.

       3             And so to answer your question, I think more --

       4   more specifically, what -- what Jack Henry -- what Jack

       5   Henry does in terms of the MICR capture, the -- the deposit

       6   accounting, whatever it's doing, our position is that it's

       7   doing that for the bank of first deposit.            Otherwise, why

       8   would it do it?

       9             And so when you're talking about the sponsoring,

     10    you -- again, remember, we have two different types of

     11    customers.    We have banking customers and non-banking

     12    customers.

     13              And so what PPS Data has alleged in their

     14    infringement contentions is that the bank of first deposit

     15    sponsor -- the bank -- the banking customer sponsors the --

     16    the actual person that's coming to write the check at the

     17    bank for purposes of -- of meeting the claim limitation.

     18    Because, again, Jack Henry's relationship is not with --

     19    with you or me or --

     20              THE COURT:     Slow down a little bit.

     21              MR. WIETJES:     I apologize.      Or whoever is

     22    depositing the check.       Jack Henry's customer and Jack

     23    Henry's relationship is with the bank.           And so that bank

     24    sponsors the -- the customer in that sense.

     25              Now, with respect to the -- the non-bank
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 45 of 105 PageID #: 16172
                                                                                    45



       1   customers, this gets to the heart of our argument.              What

       2   they're saying in that context is Jack Henry is -- is

       3   sponsoring the non-bank customers as the financial

       4   institution.     That -- that's really the -- the nexus of our

       5   entire position on this summary judgment motion is that if

       6   Jack Henry, as they say -- as Dr. Shamos says, if we take

       7   him at his word, if that's their position, that Jack Henry

       8   is a financial institution, then Jack Henry cannot

       9   infringe.

     10               The reason why, Your Honor, is because if Jack

     11    Henry is a financial institution, then it also meets the

     12    construction of bank of first deposit.           If Jack Henry is a

     13    bank of first deposit, they've admitted that Jack Henry

     14    does float processing and these -- I mess these up -- and

     15    deposit accounting.

     16               So they've admitted that we do those two things.

     17    And if we do those things and we're a bank of first

     18    deposit, then those -- those functionalities are not being

     19    performed at a system that's separate from the systems at a

     20    bank of first deposit, as the claim requires.

     21               THE COURT:     All right.    What else on this motion?

     22               MR. WIETJES:     At this time, Your Honor, nothing

     23    further.

     24               THE COURT:     Let me hear Plaintiff's response.

     25               MR. SON:     Good afternoon, Your Honor.       Anthony Son
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 46 of 105 PageID #: 16173
                                                                                    46



       1   of Maddox Edwards on behalf of PPS Data.

       2             THE COURT:     Please go ahead.

       3             MR. SON:     The very first question that needs to be

       4   answered here is whether PPS Data is asserting that Jack

       5   Henry is a bank of first deposit.          It is not.

       6             Our briefing has made that very clear.           We said

       7   that in our opposition.       We said that in our sur-reply to

       8   them.   We have not taken the position that Jack Henry is a

       9   bank of first deposit.

     10              Counsel made a very interesting observation with

     11    respect to the Court's definition and claim construction

     12    related to a bank of first deposit.          As Your Honor may

     13    recall from the Court's claim construction on that -- on

     14    that issue, and that's Docket No. 55, the -- with respect

     15    to the bank of first deposit, the Court adopted a

     16    lexicography definition.

     17              Within the specification, the -- the term "bank of

     18    first deposit" was defined to mean the financial

     19    institution sponsoring the remote site and which owns or

     20    employs a central site for processing financial

     21    transactions.

     22              And this is at -- Your Honor, you discussed this

     23    at Page -- I'm sorry, Docket No. 55, Page 14.

     24              Within that same discussion of your -- of the

     25    claim construction order, on Page 16 --
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 47 of 105 PageID #: 16174
                                                                                    47



       1             THE COURT:     Specifically respond to me -- or for

       2   me, rather, to Defendants' argument that Plaintiff says

       3   Jack Henry is not a bank of first deposit because it's not

       4   a bank.

       5             MR. SON:     I'm sorry, Your Honor.       I did not hear

       6   you.

       7             THE COURT:     Respond, if you will, to the -- to the

       8   Defendants' argument that Plaintiff says that the Defendant

       9   is not a bank of first deposit because it's not a bank.

     10              MR. SON:     Your Honor, that's exactly what I'm

     11    pointing to right now.

     12              THE COURT:     Okay.

     13              MR. SON:     On the screen on Page 16 of your claim

     14    construction order, talking about the lexicography

     15    definition, Your Honor -- and I highlighted this -- it said

     16    particularly, in light of the above lexicography in which

     17    the word "bank" refers to a financial institution, rather

     18    than -- rather than a branch or a particular physical

     19    location, the term "different bank of first deposit" refers

     20    to a different financial institution.

     21              The parties throughout this case do not dispute

     22    that a financial institution that's discussed in the scope

     23    of the patent is referring to a bank, a credit union, or an

     24    entity that actually does have -- have depository accounts.

     25    Indeed, the specification -- I'm sorry, the claims talk
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 48 of 105 PageID #: 16175
                                                                                    48



       1   about the account -- the deposit account designation of a

       2   bank of first deposit.       So we're talking about these type

       3   of entities, banks, credit unions, and other depository

       4   account offers having that.

       5             And the Court -- Your Honor recognized that with

       6   this statement right here.        That's also consistent with the

       7   other parts of the specification within the -- within

       8   the -- within the -- the patent.         The patent teaches

       9   that -- moreover, the '430 patent teaches that the act of

     10    depositing or otherwise converting the financial

     11    instrument, such as a check, draft, or other instrument,

     12    have generally required the physical presentment of the

     13    instrument by the bearer to a financial institution such as

     14    a bank, credit union, or other institution authorized to

     15    accept the process monitoring instrument.

     16              THE COURT:     Slow down -- counsel, slow down.

     17              MR. SON:     I'm sorry.

     18              THE COURT:     When -- when counsel read this

     19    volume -- I mean, the speed goes way up, and it's important

     20    that you talk --

     21              MR. SON:     I apologize, Your Honor.

     22              THE COURT:     -- talk where I can follow you.

     23              MR. SON:     And that is at the '430 patent, Column

     24    1, Lines 15 to 20.

     25              THE COURT:     So you're not saying Jack Henry is not
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 49 of 105 PageID #: 16176
                                                                                      49



       1   a bank of first deposit because it's not a traditional

       2   commercial bank.      You're not saying that?

       3             MR. SON:     We're saying that -- we are saying that

       4   Jack Henry is not a commercial bank, correct.             We are

       5   saying that they are not -- they are not a bank.                They

       6   don't dispute that they are not a bank.

       7             THE COURT:     And you're not saying that they are

       8   not a bank of first deposit because they are not a bank?

       9             MR. SON:     That's a double negative in there.              I

     10    apologize.    They're not a bank of first deposit because

     11    they are not a bank?

     12              THE COURT:     Is that your position or is that not

     13    your position?

     14              MR. SON:     Correct, Your Honor.

     15              THE COURT:     Correct --

     16              MR. SON:     They are not a bank, and, therefore,

     17    they are not a bank of first -- first deposit.

     18              THE COURT:     So you're saying a bank of first

     19    deposit has to be a bank, it can't be a financial

     20    institution, which is contrary to the claim construction.

     21              MR. SON:     Well, the claim construction says the --

     22    I think the -- the dispute here is what is a financial

     23    institution based on the Court's construction.

     24              The Court construed a bank of first deposit to

     25    say -- adopting the lexicographer definition.             The
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 50 of 105 PageID #: 16177
                                                                                    50



       1   specification defined what a bank of -- what a financial

       2   institution was.

       3             THE COURT:     So you think there's a dispute about

       4   what a financial institution is?

       5             MR. SON:     Correct, Your Honor.      I -- I think

       6   that's the way they're interpreting it.           We don't think

       7   that that's -- they are not a bank of first deposit because

       8   they are not a financial institution within the meaning of

       9   the patent.    That's -- that has been our position.

     10              THE COURT:     So your position is not that they're

     11    not a bank of first deposit because they are not a

     12    commercial bank.      Your position is they are not a bank of

     13    first deposit because they are not a financial institution

     14    sponsoring the remote site and which owns or employs a

     15    central site for processing financial transactions?

     16              MR. SON:     Correct, Your Honor.

     17              THE COURT:     Well, you understand, counsel, the

     18    record here is -- with regard to financial institution is

     19    pretty broad, whether it's a savings and loan, whether it's

     20    a credit union.      It can be a lot of things and still be a

     21    financial institution.

     22              MR. SON:     That is -- that is correct, Your Honor.

     23    I agree with that.      And financial institutions would also

     24    include entities such as a casino which we -- we referenced

     25    in our briefing to Your Honor.         It includes many other
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 51 of 105 PageID #: 16178
                                                                                    51



       1   types of entities that would not be a bank of first deposit

       2   within the scope of this patent the -- within the meaning

       3   of this patent.

       4              THE COURT:     Well, Jack Henry is not a casino, as I

       5   understand it.     But the question is, is Jack Henry a

       6   financial institution?       And you say they're not?

       7              MR. SON:     They are not a financial institution

       8   within the meaning of this patent.          And that has never been

       9   the position of Dr. -- Dr. Shamos in his infringement

     10    report.

     11               And if I can back up and kind of give an overview

     12    about why -- how did this issue even come about because it

     13    really was not a dispute on this?          We have -- in our

     14    infringement contentions, we did not -- PPS Data did not

     15    take the position that Jack Henry was a bank of first

     16    deposit.

     17               In Dr. Shamos's opening expert report, he did not

     18    take the opinion or opine that Jack Henry is a bank of

     19    first deposit.     This issue was actually tied somewhat to

     20    our -- to some of the issues that we'll discuss in a minute

     21    related to the motion to strike Dr. Michalson's testimony.

     22               They did not make a distinction or in discovery

     23    between the supposed banking customers and non-banking

     24    customers.    Throughout discovery, in response to

     25    Interrogatory No. 5 where we asked them for
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 52 of 105 PageID #: 16179
                                                                                    52



       1   non-infringement contentions, they never identified that

       2   there was a distinction between their banking and

       3   non-banking customers.

       4             We have another interrogatory.         It was

       5   Interrogatory No. -- it was Interrogatory No. 3 where we

       6   asked them to identify for us each person who they had a

       7   contract with.     Other -- other -- in other words, identify

       8   who your customers are.

       9             They provided us with a spreadsheet eventually.

     10    Two weeks before the close of discovery, they produced to

     11    us a document -- or they identified for the first time in

     12    their supplemental responses to interrogatories and

     13    identified a spreadsheet, PPS 2817.

     14              And, Your Honor, if I may, I have an additional

     15    copy of this if I may give it to your court clerk.

     16              THE COURT:     You can approach with it.

     17              MR. SON:     Thank you.

     18              THE COURT:     Just hand it to the courtroom deputy,

     19    please.

     20              Go ahead, counsel.

     21              MR. SON:     This is the list of customers that they

     22    identified in response to the -- their interrogatory.               When

     23    you look through this entire list, which I have done, they

     24    are all banks.     They're all credit -- banks, credit unions,

     25    savings and loans, those type of -- type of entities.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 53 of 105 PageID #: 16180
                                                                                    53



       1   These are all banking-type customers.           The one customer

       2   that -- that they had talked about as being a -- what they

       3   call a non-banking customer is a client -- customer of

       4   theirs called RealPage.       And, unfortunately -- fortunately,

       5   these are in alphabetical order, but it's not numerical

       6   because of the -- it's not paginated because they're -- it

       7   was in a spreadsheet.

       8              You'll see RealPage identified here.          And even

       9   with RealPage, when they identified it, they identified it

     10    in connection with a bank.

     11               PPS Data was never put on notice that there was

     12    ever a distinction with any of their customers between

     13    being a bank or a non-banking customer.           We relied on that

     14    disclosure to us.       We proceeded throughout this case with

     15    the understanding that these were all banking customers.

     16               We submitted an expert opinion by Dr. Shamos who

     17    relied on this -- this type of information and opined and

     18    showed detail how -- how Jack Henry is infringing and meets

     19    every limitation of the asserted claims with the

     20    understanding that Jack Henry is not the bank of first

     21    deposit.    The bank of first deposit are all these

     22    customers, the banks.

     23               THE COURT:    Have you identified this lack of

     24    notice argument in your briefing, counsel, because I don't

     25    remember --
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 54 of 105 PageID #: 16181
                                                                                    54



       1              MR. SON:     I believe that's subject to our --

       2   subject to our notice of -- I'm sorry, our -- part of our

       3   motion in limine.

       4              THE COURT:     I understand --

       5              MR. SON:     This -- this argument is specifically

       6   part of our motion to strike.

       7              THE COURT:     You know, counsel, if you'll stop

       8   talking when I start talking, we'll get along a whole lot

       9   better.    I'm not here to let you talk.         You're here to let

     10    me talk.

     11               And I don't find it in the briefing on this

     12    motion.    I don't know where else you think it might be, but

     13    if you're going to argue it to me, I shouldn't be hearing

     14    it for the first time, as opposed to the written briefing

     15    on the motion that I've seen.         And I don't see that lack of

     16    notice argument in the briefing on this motion.

     17               If it's there, please tell me it is and point it

     18    out to me.    If it's some extraneous other place, that's

     19    just as if it's not in the briefing.

     20               MR. SON:     Under -- understood, Your Honor.        You

     21    are -- you are correct, it's not expressly stated in the --

     22    in the briefs.

     23               THE COURT:     Okay.   What's your -- what's your

     24    position on behalf of the Plaintiff with regard to whether

     25    or not there's a lack of clarity on whether Jack Henry's
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 55 of 105 PageID #: 16182
                                                                                    55



       1   EPS system is the sole MICR capture, deposit accounting,

       2   cash management, float processing system, or a secondary

       3   system that's separate from and bypasses the MICR capture,

       4   deposit accounting, cash management, and float processing

       5   systems of the bank of first deposit?           What's your position

       6   on that?

       7              MR. SON:     Our position on that is that there are

       8   factual issues with respect to that.          The claim language, I

       9   think, makes it pretty -- pretty clear here that what we're

     10    talking about with respect to the bank of financial --

     11    first deposit, referring to the account -- deposit account

     12    designation, you need to bypass those enumerated systems to

     13    bypass, you know, the MICR capture, deposit accounting,

     14    cash management, float processing of or for the bank of

     15    first deposit.     That's referred -- and our -- our position

     16    is that those are referring to those systems of the bank of

     17    first -- first deposit, these entities here.

     18               THE COURT:     Is it Plaintiff's position that there

     19    is or is not a fact question here regarding whether Jack

     20    Henry or its banking customers are sponsoring remote sites?

     21               MR. SON:     That is a factual issue.      We don't

     22    believe that there's a reasonable dispute there with

     23    respect to -- that it is Jack Henry's customers.

     24               THE COURT:     How is it a fact issue but not a

     25    reasonable dispute?       I don't follow that at all.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 56 of 105 PageID #: 16183
                                                                                    56



       1              MR. SON:     Because they're -- they're -- well -- I

       2   apologize, Your Honor.

       3              It is -- it is in dispute.        Our position is that

       4   their customers -- the financial institution customers, the

       5   banks, sponsor the remote sites.

       6              THE COURT:     Okay.   What else do you want to argue

       7   for the benefit of the Court that you haven't had an

       8   opportunity to so far?       What else?

       9              MR. SON:     I think that's it, Your Honor.

     10               THE COURT:     All right.    Let me hear a brief

     11    rebuttal from Defendant.

     12               MR. WIETJES:     Your Honor, Jason Wietjes, again,

     13    for the Defendant.

     14               THE COURT:     Go ahead.

     15               MR. WIETJES:     The issue isn't that they've taken a

     16    position that Jack Henry is a bank of first deposit.              They

     17    haven't.    They haven't argued that.        They haven't said

     18    that.   We don't allege otherwise, and we're not disputing

     19    that.

     20               The issue is that they have said Jack Henry is a

     21    financial institution.       And by doing that, that makes Jack

     22    Henry a bank of first deposit because it otherwise -- Jack

     23    Henry otherwise meets the description and the construction

     24    of a bank of first deposit.

     25               So they can't have it both ways, Your Honor.            If
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 57 of 105 PageID #: 16184
                                                                                    57



       1   they want Jack Henry to be a financial institution, then

       2   it's a financial institution across the board.

       3             THE COURT:     So you're -- you're telling me that

       4   there's no dispute between the parties whether Jack Henry

       5   is sponsoring the remote site and -- which owns or employs

       6   a central site for processing financial transactions?               The

       7   only issue is whether Jack Henry is or is not a financial

       8   institution?

       9             MR. WIETJES:     For purposes of this summary

     10    judgment motion, that is correct, Your Honor.

     11              THE COURT:     And why is that?

     12              MR. WIETJES:     Well, they've -- they've stated in

     13    their contentions, and I believe -- I believe we've cited

     14    in our briefing, where they -- they've admitted that Jack

     15    Henry -- I have it here.       I think it's -- here's -- here's

     16    what they've stated.

     17              They -- they've admitted in their response to Jack

     18    Henry's statement of undisputed facts that Jack Henry owns

     19    a central system, that that central system performs at

     20    least the acts of deposit accounting and float processing

     21    as required by the claims, and that -- that's really the

     22    heart of this, Your Honor, because if we do those things

     23    and we are a financial institution, then we are a bank of

     24    first deposit.     And if we're a bank of first deposit and we

     25    do float processing and we do deposit accounting, then
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 58 of 105 PageID #: 16185
                                                                                    58



       1   those systems are not separate from a bank of first

       2   deposit.

       3              THE COURT:     Well, in addition to the deposit

       4   accounting and the processing systems, what about the MICR

       5   capture and the cash management and the other elements

       6   here?

       7              MR. WIETJES:     Fair question, Judge.       And they

       8   dispute whether or not we do MICR capture.            So we say, for

       9   purposes of this motion, okay, let's assume that we don't.

     10    We're not conceding that, but for purposes of this motion

     11    it doesn't matter because all four of those systems have to

     12    be bypassed.     So if Jack Henry does any one of the four,

     13    then that one is not bypassed, and, therefore, there is --

     14    there cannot be infringement.

     15               And so that's why we've limited it to those two

     16    because those are the two that they've admitted that we do.

     17               THE COURT:     What about the sponsoring requirement

     18    because it seems like to me you're glossing over that?

     19               MR. WIETJES:     Well, if I may, Judge, I think

     20    perhaps what their -- what their expert says could be

     21    helpful there because what he's testified to is that Jack

     22    Henry is the financial institution and that Jack Henry

     23    sponsors the remote site.

     24               And that is Statement of Undisputed Fact No. 19,

     25    for reference.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 59 of 105 PageID #: 16186
                                                                                    59



       1             THE COURT:     In the pre-trial order?

       2             MR. WIETJES:     In our motion for summary judgment.

       3   I'm sorry.    It may be -- Judge, it may appear in the

       4   pre-trial order also as undisputed issues that we've

       5   listed.   I don't have that cross-referenced.

       6             THE COURT:     Well, in my mind, there's a difference

       7   between somebody's expert witness saying something in a

       8   deposition and it being a stipulated or undisputed fact

       9   between the parties.       You're telling me that's an

     10    undisputed fact between the parties?

     11              MR. WIETJES:     They -- I believe they've agreed to

     12    that, that that was undisputed in their response to our --

     13    our statement of undisputed material facts because that's

     14    what they're saying, Judge, in order to make out their

     15    infringement case.      They're saying that's what -- that's

     16    what Jack Henry does.       That's part of their infringement

     17    allegations and contentions in the case.

     18              So we're just taking them at their word for that.

     19    We're saying, okay, if that's what your position is, if

     20    that's what you want to say, if that's what you're going to

     21    tell the jury in order to prove infringement, then that's

     22    fine.

     23              But if that's the case, then -- then Jack Henry is

     24    a bank of first deposit.       If it's a financial institution,

     25    it's a financial institution.         It can't be a financial
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 60 of 105 PageID #: 16187
                                                                                    60



       1   institution for purposes of proving infringement with

       2   respect to the non-bank customers and the remote site

       3   issue, but not a bank of first -- but not a financial

       4   institution when we start looking at what a bank of first

       5   deposit is.

       6             THE COURT:     All right.     Anything else by way of

       7   quick rebuttal?

       8             MR. WIETJES:     Nothing at this time, Your Honor.

       9             THE COURT:     I'm going to give Plaintiff one more

     10    chance to address this.

     11              Specifically, Plaintiff, I want to know if this is

     12    a stipulated and undisputed fact or if it's controverted

     13    evidence here.

     14              MR. SON:     Your Honor, PPS Data's response to their

     15    summary judgment motion, counsel just identified that was

     16    Undisputed Fact No. 19.       Our response is that Undisputed

     17    Fact No. 19 states, and I quote, PPS Data disputes JHA's

     18    statement of Undisputed Material Fact No. 19.

     19              THE COURT:     So --

     20              MR. SON:     So we do -- that is a disputed fact,

     21    Your Honor.

     22              THE COURT:     Okay.   And I don't want to belabor

     23    this.   But I mean, it's either undisputed or it's disputed.

     24    I'm hearing one thing from one side and one thing from the

     25    other, and it can't be both.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 61 of 105 PageID #: 16188
                                                                                    61



       1              Do you have one final statement on this,

       2   Defendant?     If you do, go to the podium.

       3              MR. WIETJES:     I think here's the issue, Judge,

       4   where -- where you're having a question.           It's either

       5   disputed or it's undisputed.        So they've disputed it but

       6   not as to Jack Henry's non-bank customers.            That -- that's

       7   the --

       8              THE COURT:     Well, that's not what you told me

       9   earlier.     You said it was an undisputed fact, and you

     10    stopped there, which --

     11               MR. WIETJES:     That was --

     12               THE COURT:     -- implies it's across the board for

     13    everybody.

     14               MR. WIETJES:     That was a mistake on my part, Your

     15    Honor, and I -- I should have been more clear there.

     16               But -- but I'm reading it now, and the statement

     17    that they have is:      While this statement is accurate for

     18    JHA's non-banking customers, it is inaccurate for JHA's

     19    banking customers.      That's -- that's what they've

     20    qualified.

     21               So at a minimum, where that gets us, Judge, based

     22    on their own admissions, is the non-bank customers, those

     23    transactions and those infringement allegations simply do

     24    not infringe under what they're -- what they're saying and

     25    what they've admitted.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 62 of 105 PageID #: 16189
                                                                                    62



       1              THE COURT:    All right.     Well, I'll say this,

       2   counsel.    The argument I've heard today is not particularly

       3   helpful.    But based on the briefing and the appropriate

       4   summary judgment evidence, I'm persuaded there are still

       5   material questions of fact at issue here such that I should

       6   and it is the Court's ruling that the motion is denied.

       7              That doesn't mean I won't hear a motion from

       8   Defendant under Rule 50(a) at a later time, but I'm not

       9   going to grant summary judgment on this motion today.

     10               Okay.   Let's go on next to Plaintiff's Daubert

     11    motion regarding Dr. Michalson.         That's Docket No. 79.        And

     12    let me hear from Plaintiff on that, please.

     13               MR. SABA:    Good afternoon, Your Honor.        Kaveh Saba

     14    on behalf of Plaintiff, PPS Data.

     15               THE COURT:    Please proceed.

     16               MR. SABA:    Your Honor, the issue in the Daubert

     17    motion is that the entirety of Defendants' expert,

     18    Dr. Michalson's, non-litigation experience and non -- and

     19    knowledge of electronic check processing is that of a

     20    consumer with a checking account.          That's what he said

     21    repeatedly at his deposition, and Jack Henry did not offer

     22    an affidavit to try to explain that testimony away.

     23               We believe that it's clearly not enough for him to

     24    be qualified as an expert to opine on what we've been

     25    discussing, which is what a POSA, a person of skill in the
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 63 of 105 PageID #: 16190
                                                                                    63



       1   art, in the field of electronic processing would have known

       2   in the year 2000.      For example, how were checks processed,

       3   what the customary understanding of terms like MICR capture

       4   system -- that is magnetic ink character recognition --

       5   float processing system, those types of things in the

       6   industry of check processing.

       7             THE COURT:     Is this the same Dr. Michalson that

       8   you thought was qualified enough that you tried to hire him

       9   as an expert in this case?

     10              MR. SABA:    I believe Your Honor is referring to

     11    the email of -- of PPS's counsel to him.           And what I think

     12    we said in our briefing and what I would say here is the

     13    fact that PPS Data's counsel saw Dr. Michalson's name on a

     14    case associated, again, with Jack Henry and decided to

     15    reach out to him is not the standard of Daubert.             The

     16    standard of Daubert is does that expert himself, in fact,

     17    have the qualifications?       That's what -- that's the only

     18    thing that's relevant as to the Daubert issue.

     19              THE COURT:     But when you reach out to him

     20    ostensively for the purpose of retaining him or at least

     21    exploring retaining him as an expert for your side of the

     22    case, that goes a long way in telling me that you think he

     23    is qualified.     How -- how should I look at it any

     24    differently?

     25              MR. SABA:    Your Honor, that -- that individual may
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 64 of 105 PageID #: 16191
                                                                                    64



       1   or may not have believed that based on --

       2             THE COURT:     I mean, are you in the -- are you in

       3   the business of hiring non-qualified experts?

       4             MR. SABA:    No, Your Honor, and -- and you'll note

       5   that we didn't actually end up hiring him.            If someone

       6   reached out to me and said, you know, we believe you have

       7   expertise in this area, I'd be flattered, but I'm not an

       8   expert in that area.       That's the fact of the matter.          I

       9   wouldn't be qualified to opine on this area.            And I think

     10    that's -- that's where the email takes us.            It's -- it's

     11    optics, but it's not the actual issue here.

     12              And if you look at the actual issue --

     13              THE COURT:     Well, Dr. -- Dr. Michalson didn't say

     14    I'm not qualified when your side reached out to him.               In

     15    fact, he accepted employment by Jack Henry in this case for

     16    that -- in that same posture, right?

     17              MR. SABA:    That's -- that's true.

     18              THE COURT:     So that doesn't indicate that he

     19    doesn't believe he's qualified, like your example you'd be

     20    flattered, but you'd admit you weren't qualified.

     21              MR. SABA:    And you're -- you're right about that

     22    distinction.     I only made that illustration to point out

     23    that what we need to look at here is the facts of what his

     24    experience is.     And what he said at deposition repeatedly

     25    was:   You know, I had a checking account.           As a consumer, I
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 65 of 105 PageID #: 16192
                                                                                    65



       1   dealt with banks.      That was the entirety of his

       2   non-litigation experience.

       3             Jack Henry in their -- in their briefing, their

       4   main position is not actually to dispute the fundamentals.

       5   They point to that email, but it's -- it's not to dispute

       6   the fundamentals of his lack of experience beyond a

       7   layperson.

       8             What they say is we're conflating the definition

       9   of a POSA with the Daubert issue here.           Well, the

     10    fundamental problem with that is in this type of situation,

     11    the issue of a POSA is -- is necessarily intertwined with

     12    the Daubert issue.

     13              Dr. Michalson is offering opinions on invalidity

     14    exclusively through the eyes of a POSA and non-infringement

     15    for matter.    And in the Federal Circuit case, Sundance

     16    versus DeMonte Fabricating, the Federal Circuit said such

     17    an expert, to be qualified, must have at least the training

     18    and expertise of a person of skill in the art.             In fact,

     19    otherwise, it's an abuse of discretion to allow such a

     20    person to testify.

     21              THE COURT:     Isn't this -- isn't this really in the

     22    final analysis a circular argument because it's a factual

     23    issue as to the level of skill necessary for a person to be

     24    a person of ordinary skill in the art?

     25              MR. SABA:    Correct, Your Honor.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 66 of 105 PageID #: 16193
                                                                                    66



       1             THE COURT:     Not an issue for the Court to decide

       2   here.

       3             MR. SABA:    Correct, Your Honor.        I say -- I would

       4   say two things about that.

       5             Number one, the Court does, in fact, decide the

       6   person of skill in the art because it comes up in so many

       7   issues -- for example, claim construction -- on a routine

       8   basis.   It doesn't -- just because it's a factual issue

       9   doesn't mean it must be decided by the jury.            It happens in

     10    claim construction all the time.

     11              In fact, the -- the Federal Circuit has reversed

     12    and instituted its own person of ordinary skill definition

     13    based on the evidence it's had.

     14              And the second issue is -- is if -- if issues that

     15    hinge on the person of skill in the art can never be

     16    decided at the Daubert stage, if qualification issues,

     17    then -- then we might as well moot the Daubert issue

     18    altogether, because as in this case, you could have one

     19    definition from a party that quite conveniently encompasses

     20    their expert and another definition.          And you just say,

     21    well, that's an issue for the jury.          And then what happens

     22    is the expert, in fact, testifies at trial.

     23              So this is an issue for the Court to decide as

     24    gatekeeper.    And to do that, the Court does need to decide

     25    the -- the -- we would say should decide the person of the
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 67 of 105 PageID #: 16194
                                                                                    67



       1   skill in the art issue.       And we think that's actually quite

       2   clear.   I mean, we've been talking all afternoon about

       3   electronic check processing.        It would make no sense to

       4   exclude that very field from the definition of a POSA,

       5   which is what Jack Henry's definition does.

       6             Now, I also want to point out that there's this

       7   dispute over whether -- I think Jack Henry has said that,

       8   well, he -- he's -- he's an expert in this case, or you

       9   reached out to him in this case, as Your Honor pointed out.

     10    It can't be that his work on this case makes him an expert.

     11    It can't be that -- that work -- litigation work on behalf

     12    of a party is where you can gain the knowledge that you

     13    need.

     14              I think one -- one helpful illustration on that is

     15    the Federal Circuit in Mintz versus Dietz & Watson pointed

     16    out with obviousness and anticipation.           What that requires

     17    is, quote, a form of amnesia that forgets the invention and

     18    analyzes the prior art and understanding of the problem at

     19    the date of the invention.

     20              Well, how is Dr. Michalson, whose only specialized

     21    knowledge in actual check processing industry experience

     22    for the invention come solely from his work for Jack Henry?

     23    How could he possibly perform that analysis?            He can't

     24    because he has nothing independent to draw back on.

     25              I will say this does appear to be a -- somewhat of
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 68 of 105 PageID #: 16195
                                                                                    68



       1   a unique issue.     And the question, I think, for the Court

       2   is can an expert gain this qualification solely by

       3   litigation-hired work on behalf of the party offering

       4   the -- the expert?      We would say that that -- the answer is

       5   no.

       6             THE COURT:     Is there some agreement or admission

       7   here that the only way this gentleman could have the

       8   expertise that is in question is from his work on behalf of

       9   the Defendant in this case?

     10              MR. SABA:    Well, I would point to Jack Henry's

     11    response on this issue, and -- and their response --

     12              THE COURT:     You're telling me that the Defendants'

     13    position is that the sole and only expertise this gentleman

     14    has is acquired through the work he's done for us in this

     15    case?

     16              MR. SABA:    They also point to another case in

     17    which he was hired for Jack Henry.          And that was the Data

     18    Treasury I believe PTAB proceedings.

     19              The first thing I would say about that is -- is

     20    that was in 2012, which is about a -- over a decade after

     21    the date of the patents here.         Although more importantly,

     22    Dr. Michalson didn't put that in his CV and -- and didn't

     23    feel it important enough to do so.

     24              Now, at his deposition, when asked about his check

     25    processing experience, he didn't actually bring that case
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 69 of 105 PageID #: 16196
                                                                                    69



       1   up.   That's the sworn testimony on the issue.

       2             It's also unclear, what, if any, knowledge about

       3   check processing in 2000 that Jack Henry itself believes it

       4   gave Dr. Michalson based on that work.           And, of course,

       5   it's -- it's Jack Henry's burden as the proponent of the

       6   evidence to show that he did gain such expertise.

       7             And the last thing I want to say about that is

       8   that it -- just -- just in the same way that it can't be

       9   his work on this case that renders him, you know, an expert

     10    and knowledgeable about check processing, it doesn't make

     11    much sense for him to have gained that knowledge while

     12    working for Jack Henry as a hired expert in a previous case

     13    either.

     14              So they do point to that, as well.          I think that

     15    is essentially the entirety of the experience they point

     16    to.

     17              I will say for -- in full disclosure, they point

     18    to -- on -- on -- they make one statement about maintaining

     19    servers that host a number of websites, several of which

     20    involve e-commerce and is familiar with configuring a

     21    server to support e-commerce activities.

     22              This isn't something Dr. Michalson brought up at

     23    his deposition.     Frankly, they didn't mention it in their

     24    sur-reply.    I -- I don't think that that is actually

     25    something that gave him electronic check processing
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 70 of 105 PageID #: 16197
                                                                                    70



       1   expertise.

       2              THE COURT:    As I understand it, there's really no

       3   dispute that this individual is an expert in databases and

       4   computer systems.

       5              The issue, does -- does he have sufficient

       6   familiarity with check processing; isn't that right?

       7              MR. SABA:    I believe that's correct.        And to be

       8   clear, Dr. Michalson may well have expertise in computer

       9   systems.     And we don't dispute that for purposes of this

     10    motion.

     11               But the Federal Circuit has -- has affirmed

     12    numerous times, situations where the patents at issue

     13    require specific expertise.        So someone with computer

     14    knowledge, not just generally, but someone who actually has

     15    some level expertise in the specific area of electronic

     16    processing, this is one of those cases.

     17               And it's for the reason that we've been talking

     18    about all afternoon.       We've been talking about MICR capture

     19    systems.     We've been talking about float processing

     20    systems.     These aren't things that a computer programmer

     21    deals with.

     22               In order to understand the plain meaning of those

     23    terms, in order to understand what these machines that have

     24    been used for decades are, that there's got to be some

     25    level of experience.       Otherwise, it just does not meet the
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 71 of 105 PageID #: 16198
                                                                                    71



       1   Daubert standard in our view.

       2             THE COURT:     All right.     Let me hear a response

       3   from the Defendant.

       4             MR. WIETJES:     Your Honor, Jason Wietjes for the

       5   Defendant.

       6             THE COURT:     I'll hear your argument if you'll talk

       7   slower than you did last time.

       8             MR. WIETJES:     Deal.

       9             THE COURT:     Go ahead.

     10              MR. WIETJES:     So we -- we see this, Judge,

     11    similarly to I think how the Court is viewing it, at least

     12    based on the -- the questions of the Court, that what

     13    they're really doing here is conflating two things.

     14              One, the definition of a POSA, which has not been

     15    ruled upon or decided by the Court or otherwise with what

     16    level of skill in the art one would have to have to be a

     17    POSA.

     18              And our position is no matter how the person of

     19    ordinary skill in the art is defined, the question of

     20    whether Dr. Michalson or anyone else meets that definition

     21    is a fact question.      The -- the case -- that's what the

     22    case law tells us.

     23              And so when -- when they're saying that

     24    Dr. Michalson is not a POSA in their -- under their

     25    definition, which we don't agree with, and, therefore, he's
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 72 of 105 PageID #: 16199
                                                                                    72



       1   not qualified in this case, we think they're really

       2   short-circuiting this analysis in terms of whether or not

       3   he's qualified.

       4             He's clearly qualified to offer the opinions that

       5   he's offered.     All of his opinions relate to computer

       6   processing and the things that we've been discussing.

       7             He doesn't offer a single opinion or any opinions

       8   related to a new or a novel check processing system in the

       9   banking sense or in the financial sense.

     10              What they seem to be arguing is that to be an

     11    expert in this case, you have to have some heightened

     12    banking experience or some heightened financial experience

     13    that would enable you to offer these opinions.

     14              Those are not the kinds of opinions that

     15    Dr. Michalson is -- is offering here.

     16              Further, Your Honor, I think if you -- if you look

     17    at the -- the totality of everything that -- that's been

     18    briefed on this, we do think Dr. -- Dr. Michalson has

     19    familiarity with check processing.          We've submitted at

     20    least several examples of that.

     21              And, further, PPS Data has not told us what

     22    familiarity with check processing even is.            So there's not

     23    a standard in place for the Court to say, okay, on one end

     24    of the spectrum, someone has such familiarity, and on the

     25    other end of the spectrum, they do not.           They're just
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 73 of 105 PageID #: 16200
                                                                                    73



       1   making the conclusion that Dr. Michalson has no such

       2   familiarity, again, under their own definition of what they

       3   think the person of ordinary skill in the art is.

       4             If you look at the -- the individuals that have

       5   been involved in the development of these systems, that's

       6   also enlightening.      They're -- the inventors of the

       7   asserted patents, the testimony we've cited to, show that

       8   their expertise was not in banking or in financial services

       9   in the sense that -- that they're talking about.             They were

     10    computer programmers.       They were involved with writing code

     11    and those types of things.

     12              Similarly, Mr. Brad Quinn.         Mr. Quinn is employed

     13    by Jack Henry.     Mr. Quinn is the architect of the accused

     14    systems in this case.       He developed them.       He -- he wrote

     15    the code for those systems.        Mr. Quinn has testified that

     16    he knows very little about banking.

     17              And so it begs the question, Your Honor, if -- if

     18    the systems that they say are infringed in this case, if

     19    the developer and the architect of those systems would not

     20    even be a person of ordinary skill in the art, then you

     21    start to wonder where the similarities actually lie and how

     22    close these -- these systems are to the accused patents if

     23    the -- if the person that developed them and -- and wrote

     24    the code for them wouldn't even be a person of ordinary

     25    skill in the art.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 74 of 105 PageID #: 16201
                                                                                    74



       1             So there are a lot of questions at the factual

       2   level regarding Dr. Michalson's familiarity with electronic

       3   check processing that need to be answered in this context.

       4             THE COURT:     All right.     Thank you, counsel.

       5             Mr. Saba, I'll give you a brief rebuttal if you

       6   want one.

       7             MR. SABA:    Your Honor, I'll make three quick

       8   points.

       9             The first is Jack Henry has said that

     10    Dr. Michalson doesn't offer any opinions specific to the

     11    banking sense.     That's -- I would say the opposite is true.

     12    The majority of his opinions are about banking, MICR

     13    capture systems, what was known in the art.            For

     14    non-infringement, same thing, whether a MICR capture system

     15    exists, whether a float processing system exists.              These

     16    are all about banking.

     17              The second is what level of familiarity?            Some,

     18    any, would -- would be sufficient above any of the rest of

     19    us with a checking account.

     20              The Court need not decide that right now.            In

     21    fact, the Court could just decide that these patents are

     22    directed to the relevant field of electronic check

     23    processing.    And under that standard, I think what you just

     24    heard is Dr. Michalson doesn't have that experience.

     25              And the last one is on the inventors, and we noted
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 75 of 105 PageID #: 16202
                                                                                    75



       1   this -- saw this in their sur-reply, that the inventors are

       2   somehow computer programmers.         That's entirely false.

       3             The lead inventor, I don't believe, is a formal --

       4   formally trained computer programmer at all.            He's worked

       5   in the -- the banking industry for his entire career.

       6             The same is true as -- of the second inventor.

       7   He's been in banking industry, worked for banks, worked on

       8   coin sorters, and then MICR capture reader sorters for his

       9   entire career.     That is what the Federal Circuit has said

     10    is significant to the POSA issue.

     11              And that confirms that this is -- that POSA

     12    requires electronic check processing which Dr. Michalson

     13    simply doesn't have.

     14              Thank you.

     15              THE COURT:     All right.     Thank you, counsel.

     16              One of the primary functions of the jury in any

     17    trial is to consider, judge, and determine the weight and

     18    credibility of each and every witness.           The Daubert

     19    process, in the Court's view, is to ensure that someone

     20    wholly unqualified does not attempt to give an opinion as

     21    an expert.

     22              It is not a process by which the Court should

     23    supplant the jury's function of determining the credibility

     24    of the witnesses and determining the weight to give to the

     25    evidence that they've offered after they have endured the
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 76 of 105 PageID #: 16203
                                                                                    76



       1   process of careful and targeted cross-examination.

       2             I don't think this situation rises to the level of

       3   being excluded under Daubert.         I think there's sufficient

       4   evidence to find, and the Court finds that Dr. Michalson

       5   meets the threshold of familiarity, quote, unquote, with

       6   check processing.      And I don't find that there's any

       7   dispute that he is an expert in the -- in databases and

       8   computer systems.

       9             And, finally, I think it's pretty clear that the

     10    Plaintiff's attempts to hire him themselves as an expert

     11    for the same purpose in this case undercuts their argument

     12    that somehow now he's so wholly unqualified that he should

     13    be precluded from offering any testimony at trial at all.

     14              I'm going to deny the Plaintiff's motion.

     15              Also, counsel, before we move on to the next

     16    dispositive motion, during the last recess, I did check,

     17    and Plaintiff's counsel is right, Mr. Hyland did petition

     18    the Court to withdraw.       It was done in conjunction with

     19    other matters, and it doesn't show up on the docket sheet

     20    as a stand-alone motion, therefore, that's why I missed it,

     21    but I'm satisfied that he's properly out of the case.

     22              Also, the Court requires that the parties submit

     23    for the Court's consideration a joint proposed jury charge

     24    and verdict form.      That means a single document where you

     25    agree on certain portions of it, and areas where you don't
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 77 of 105 PageID #: 16204
                                                                                    77



       1   agree, you set out the Plaintiff's position and the

       2   Defendants' position side-by-side so that it's easy for me

       3   to see where you disagree.        You haven't done that.

       4             Plaintiff submitted their own stand-alone charge

       5   and verdict form.      Defendant submitted their own

       6   stand-alone charge and verdict form.

       7             You all are going to have to comply with the local

       8   rules of this Court and the standing orders of this Court

       9   or I'm going to end up doing some things that I shouldn't

     10    have to do.

     11              You're going to submit, and I am ordering that you

     12    submit, a jointly proposed final jury instruction and

     13    verdict form as required by the Court's practice not later

     14    than 2:00 p.m. tomorrow.       There's no reason I have to go

     15    back and tell you to do that.         There's no reason I have to

     16    go back and tell you to file public redacted versions of

     17    the sealed documents.       That is sloppy lawyering on both

     18    sides, and it needs to stop.

     19              Consider yourselves warned.         If I see this

     20    continued kind of practice going forward, I'll do more than

     21    give you a warning and an opportunity to cure it.

     22              All right.     Next is Plaintiff's motion to strike

     23    portions of Dr. Michalson's expert report, Document 78.

     24              And I'll hear from the moving Plaintiff on this.

     25              MR. SON:     Anthony Son for PPS Data.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 78 of 105 PageID #: 16205
                                                                                    78



       1              THE COURT:     Go ahead, counsel.

       2              MR. SON:     Your Honor, the motion to strike

       3   Dr. Michalson's opinions, there are four parts to it.

       4              The first two parts that I'll address deals with

       5   non-infringement issues.       The first part had to do with

       6   source code.     Jack Henry did not produce source code to

       7   PPS Data during the course of this case.           They did

       8   identify, pursuant to Rule 3-4(a), that there are source

       9   codes that are relevant to the operation of their products,

     10    but they didn't produce any of the copies of any portion of

     11    the source code that their expert had requested and that

     12    they have provided to their -- to their expert during the

     13    fact discovery phase of this case.

     14               They -- they argue that, well, we told you that

     15    they were available.       Why don't you go take a look -- look

     16    at them?

     17               PPS Data did not need the source code and rely on

     18    the source code to be able to establish infringement in

     19    this case based on their witness testimony, based on the

     20    documentation that they had -- already produced.

     21               What is relevant and important here for

     22    determination of this motion is that we asked them in an

     23    interrogatory to identify your non-infringement contentions

     24    and identify what documents or things that you have that

     25    will support your non-infringement contentions.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 79 of 105 PageID #: 16206
                                                                                    79



       1              Notably missing from their response are any

       2   mention of source code.       They didn't highlight the fact

       3   that they were going to rely on source code as part of

       4   their non-infringement defense, that they didn't -- it's

       5   not a piece of document that they otherwise had already

       6   provided.

       7              So we didn't go -- go in with respect to this

       8   motion to complain about other documents that they -- that

       9   they produced copies of but they didn't specifically

     10    identify in response to the interrogatory.

     11               Our complaint here is that -- was something that

     12    they said that, you know, we would have to come and

     13    inspect.    They did not identify that as something in

     14    response to the interrogatory where we specifically asked

     15    them what documents in evidence do you have to support your

     16    non-infringement contentions?

     17               The first time we've learned about the reliance on

     18    the source code was the connection with their rebuttal

     19    expert report, and they do so to try to get around some of

     20    what their -- their admissions that were -- that were

     21    obtained during deposition and in -- in the documents.

     22               Moving on to their non-infringement theories.            In

     23    the same interrogatory, they identify several pieces --

     24    several categories of how they do not infringe.             They do

     25    not identify two non-infringement theories that
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 80 of 105 PageID #: 16207
                                                                                    80



       1   Dr. Michalson then opines on.

       2             The first one we identified in our motion for

       3   sum -- or, I'm sorry, in our motion had to do with that

       4   there's no transmission of any data to a bank of first

       5   deposit for these non-banking customers.           This goes back to

       6   that motion for summary judgment that Your Honor just heard

       7   testimony about.

       8             They did not make a distinction in their response

       9   to the Interrogatory No. -- in response to Interrogatory

     10    No. 5 between banking and non-banking customers.             They

     11    didn't -- that just never was present.

     12              We've been prejudiced by that clearly, as you've

     13    see now from the -- from the testimony -- from the argument

     14    related to the motion for summary judgment of infringement.

     15              The second non-infringement theory that was not

     16    disclosed but was discussed by Dr. Michalson is what I call

     17    the push versus pull transmission of bank of -- to the bank

     18    of first deposit.

     19              What that deals with is that -- is Jack Henry's

     20    non-infringement defense that they do not transmit to the

     21    bank of first deposit but rather the bank of first deposit

     22    goes to Jack Henry and gets the data that way.

     23              Our expert has already opined on -- on this that

     24    it doesn't matter one way or the other.           It is the same --

     25    it is doing the same thing.        They're both push -- it is a
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 81 of 105 PageID #: 16208
                                                                                    81



       1   transmission to the bank of first -- first deposit.

       2             But that is still, nonetheless, a non-infringement

       3   theory that they are -- that Dr. Michalson is advancing in

       4   his expert report that was not disclosed to us in their

       5   interrogatory responses.

       6             Moving on to the third item which is anticipation.

       7   There are two parts of this anticipation in our motion.

       8             One has to do with the '430 patent, and their

       9   disclosure of Archarya, a prior art reference, and whether

     10    they can rely on Archarya as being anticipatory for any of

     11    the claims of the '430 patent.

     12              Dr. Michalson includes Archarya as an anticipating

     13    reference.    There is no dispute here and they acknowledge

     14    in their response that their -- Jack Henry's invalidity

     15    contentions does not identify Archarya as an anticipatory

     16    reference for any of the asserted claims.

     17              What they argue is that they complied with the

     18    3-3(a) and 3-(c) -- (c) -- 3-3(c) requirements for

     19    identifying the prior art and for providing a chart of the

     20    prior art.

     21              But what they did not comply with was the 3-3(b)

     22    requirements and identify the specific claims that are

     23    anticipated by the Archarya reference, at least with

     24    respect to the '430 patent.

     25              Similarly, with respect to the '106 patent, Jack
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 82 of 105 PageID #: 16209
                                                                                    82



       1   Henry's invalidity contentions identified only Lowrey and

       2   Gregorie as two prior art references that anticipate any of

       3   the asserted claims of the '106 patent.

       4             They did chart and identify numerous other prior

       5   art references, but in compliance with 3 -- the

       6   requirements of 3-3(b), they only relied on Lowrey and

       7   Gregorie.

       8             But in Dr. Michalson's opening report on

       9   invalidity, he also opines that they are invalid for five

     10    other references but definitely not and specifically not

     11    Lowrey or Gregorie.      He never once discusses Lowrey or

     12    Gregorie in -- in his invalidity opinions.

     13              Now, in response to our motion, Jack Henry says,

     14    but we -- Dr. Michalson incorporated by reference our

     15    invalidity contentions, and, therefore, he should be

     16    permitted to -- permitted to testify with respect to Lowrey

     17    and Gregorie, even though he never provided any opinions

     18    with respect to Lowrey and Gregorie and never said that

     19    Lowrey and Gregorie are anticipatory.

     20              And then, finally, with respect to obviousness, in

     21    the invalidity contentions that Jack Henry served, they

     22    identified obviousness with the boilerplate statement with

     23    respect to each and every patent that simply stated that

     24    the obvious -- that all the prior art references that they

     25    identify either in the charts or within the contentions
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 83 of 105 PageID #: 16210
                                                                                    83



       1   that are not charted may be combined with any other

       2   reference.

       3              They didn't provide a specific motivation to

       4   combine.     They didn't provide -- they did not discuss which

       5   elements of which of these references would be used.              They

       6   didn't identify which primary reference and then which

       7   secondary reference would be used for those elements.               That

       8   is not in compliance with this Court's jurisprudence on

       9   3-3(b).

     10               You cannot in this Court as a Defendant simply

     11    identify a laundry list of prior art references and state

     12    that you can combine any of them.          You, patentee, go figure

     13    it out.

     14               So we believe that based on their disclosures in

     15    their invalidity contentions which failed to identify

     16    their -- the specific anticipation defenses and did not

     17    identify any obviousness combination, along with their --

     18    their responses to our interrogatory related to invalidity

     19    contentions that Dr. Michalson should be stricken from

     20    testifying with respect to those contentions that he did

     21    not -- that were not disclosed.

     22               THE COURT:    All right.     Counsel, thank you for

     23    your argument.

     24               Let me hear a response from Defendant.          Let's take

     25    them in the same four order.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 84 of 105 PageID #: 16211
                                                                                    84



       1             MR. ALEXANDER:      Randy Alexander on behalf of

       2   Defendant, Your Honor.

       3             THE COURT:     Go ahead.

       4             MR. ALEXANDER:      Your Honor, I think the

       5   overarching thing that I would like to present to the Court

       6   here is that a lot -- these issues brought to you are

       7   essentially an end run around discovery issues that --

       8   that PPS Data is now taking issue with well beyond the time

       9   with which they should have brought this -- these issues to

     10    Jack Henry had they had these issues with -- with these

     11    issues.

     12              But I will take them in turn.         With respect to the

     13    source code, Your Honor, the parties agreed to the entry of

     14    a protective order in this case, and that protective order

     15    outlines the procedures with which source code in this case

     16    would be inspected by the party, and once inspected, if --

     17    if production was requested, there are procedures there.

     18    The parties agreed to this -- to this protective order.

     19              Subsequently, Jack Henry identified that its

     20    source code and its -- and its invalidity contentions under

     21    3-4(a), identified its source code as having this

     22    operational disclosure for the accused products.

     23              And then in response to Interrogatory 5, which is

     24    the contention interrogatory that PPS Data complains that

     25    we do not -- we did not include our source code as a basis
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 85 of 105 PageID #: 16212
                                                                                    85



       1   for our non-infringement, what I would -- what I would say

       2   there, Your Honor, is, firstly, we -- we did provide

       3   objections and reservations there, those objections being

       4   that it was premature -- the -- the contention

       5   interrogatory was premature at the time, directed to

       6   expert -- directed to subject matter that was more subject

       7   to expert testimony, and -- and also that we reserved the

       8   right to submit those expert reports at a specific time in

       9   this case under the Court's scheduling order.

     10              Beyond that, Your Honor, we also stated that the

     11    accused products do not infringe because they do not meet

     12    each and every element of the claimed invention.

     13    Certainly, this is a software case here, so source code, we

     14    would expect, would be at issue.

     15              For us, we had our -- we wanted to make sure that

     16    our expert was apprised of those issues, and once he

     17    requested them, of course, he -- he took the -- took the

     18    time to review them.

     19              We let them know that we do not believe that we

     20    infringed because we didn't meet all these elements.

     21              And beyond that, we then incorporated by reference

     22    our invalidity contention into the Interrogatory 5 response

     23    wherein in the invalidity contentions, we had said the

     24    source code provides further operational disclosure as to

     25    these accused instrumentalities.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 86 of 105 PageID #: 16213
                                                                                    86



       1             Now, Your Honor, I'd also point out that PPS Data

       2   said that -- essentially they've admitted that they are not

       3   prejudiced by this issue.         They have claimed that they're

       4   okay with their infringement case here, that they don't

       5   need the software, that they can go beyond that.

       6             So to the extent that -- that this was an issue,

       7   they're not prejudiced by it.         But, again, when we made

       8   these disclosures, they never once requested to inspect

       9   them.   They know this is a software case.           There's code

     10    that's at issue underlying these -- these claims.

     11              Moving on to the --

     12              THE COURT:     Let me hear about the non-infringement

     13    contentions.

     14              MR. ALEXANDER:        I'm sorry, Your Honor?

     15              THE COURT:     Let me hear about the non-infringement

     16    contentions, the second issue.

     17              MR. ALEXANDER:        The second issue with regard to

     18    the transmission elements?

     19              THE COURT:     Yes.

     20              MR. ALEXANDER:        Yes, Your Honor.

     21              So similarly, Your Honor, there -- Interrogatory

     22    5, which, again, was directed to their non-infringement --

     23    non-infringement -- or our non-infringement positions,

     24    we -- again, those -- as I explained earlier, we provided

     25    those objections and reservations as to the expert
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 87 of 105 PageID #: 16214
                                                                                    87



       1   testimony to which they made no challenges at the time.

       2   And beyond that, we disclosed generally and specifically

       3   Jack Henry's positions which we believe provide the

       4   foundation for Dr. Michalson's testimony on these issues

       5   for the transmission patent.

       6             Generally, again, we point to the fact that the

       7   accused instrumentalities do not meet the all elements

       8   rule.   They do not meet each and every element of the -- of

       9   the claims asserted against Jack Henry.

     10              Beyond that, Jack Henry specifically stated that

     11    the -- that the accused instrumentalities do not

     12    transmit the -- transmit as required by the claims, and

     13    that they do not transmit to the bank of deposit and

     14    the first -- and -- and the federal -- the maker bank and

     15    the Federal Reserve.

     16              So, again, we believe that those do provide the

     17    foundation for Jack Henry's non-infringement positions for

     18    Interrogatory 5 with respect to this issue.

     19              And, again, there was no challenge to those.             So

     20    to the extent that they were not satisfied by those answers

     21    or that they sought more detail as to how they wanted us to

     22    explain them, they -- they never reached out to us and

     23    asked us to supplement or that they were deficient in any

     24    way.

     25              And even if the discovery order did require the
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 88 of 105 PageID #: 16215
                                                                                    88



       1   level of detail to which they're saying is required at this

       2   point, I think it goes to show you how the -- how they kind

       3   of laid behind the log here and then just waited until

       4   later in the case to say, oh, well, you didn't explain it

       5   in detail now, so we're seeking to exclude it.

       6             We don't believe that that's appropriate to -- to

       7   do that in this case, Your Honor.

       8             Moving on to the next issue with regard to the

       9   anticipation prior art that Dr. Michalson includes in his

     10    report.     I'll take the -- the '430 patent first, and

     11    specifically that's the one where -- relating to the

     12    Archarya reference.

     13              There, Your Honor, we -- we believe that -- that

     14    we have put PPS Data on notice here.          With -- Archarya is a

     15    prior art reference that's -- that's part of this case.

     16    There were five -- at the time, there were five patents

     17    asserted.

     18              Across those five patents, Archarya was cited as

     19    anticipatory reference in the claim charts for those

     20    contentions.     It's -- it's not new art.        It was cited there

     21    and included in the claim charts with respect to each

     22    element and how it -- Archarya did not anticipate as to

     23    those patents.

     24              Now, Dr. Michalson, when reviewing our invalidity

     25    contentions, he's -- though our initial thought that
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 89 of 105 PageID #: 16216
                                                                                    89



       1   possibly Archarya might not have meet -- met all these

       2   elements, Dr. Michalson said:         Well, wait a minute, I think

       3   that Archarya would go here for the '430 patent.             And he

       4   did include it in his expert report.

       5             I'll -- I'll admit, Your Honor, it is not listed

       6   in the invalidity contentions specifically in the body to

       7   say Archarya anticipates Claim X, Y, Z.           But we do believe

       8   that there is -- that they were provided notice of this

       9   reference specifically with reference to the additional

     10    patents in the case here, not the '430, that the patent

     11    itself wasn't new, and that there's no -- there's no

     12    prejudice to -- to their expert having known what the prior

     13    art was that it was being assert -- that it was being

     14    addressed in the context of patents that were very similar.

     15              And similar arguments go for the '106 here and --

     16    go for the '106 patent and the references, the Phillips,

     17    the Jones, Slater, Geer '258, and the Archarya.             Again,

     18    those references were cited not for the '106 specifically

     19    in the body.

     20              I will tell Your Honor it was not specifically in

     21    the body of the invalidity contentions, but they were

     22    included in the -- in the exhibit specific to that patent

     23    and listed for nearly all the elements of that patent, even

     24    though they weren't listed in the body of the claim.

     25              And, again, those prior art references were
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 90 of 105 PageID #: 16217
                                                                                    90



       1   asserted as anticipatory references against the other four

       2   patents that were asserted at the time.

       3              To the extent that -- that Dr. Shamos could not --

       4   once Dr. Michalson disclosed his opinions as to those

       5   anticipatory references, to the extent that Dr. Michalson

       6   had a problem to review and analyze that, it is a little

       7   bit incredulous because they're not -- they weren't -- they

       8   weren't new.     The claims are similar.        The patents are

       9   similar.    It's something that he could have done.

     10               And not only that, the issue wasn't raised at the

     11    time Dr. Michalson had served his report.            Only now, you

     12    know, at the very -- at the very end when the dispositive

     13    motions are being filed is this -- is this issue brought to

     14    us.   So it's a little bit -- we feel a little bit

     15    disingenuous to think that they're prejudiced here.

     16               With respect to the Gregorie and the Lowrey

     17    references that Dr. Michalson does use against the '106

     18    patent, Dr. Michalson did incorporate by reference his --

     19    the invalidity contentions into -- into his expert report.

     20    So we do believe that he does have basis to expound upon

     21    those to the extent that these others are excluded.

     22               PPS Data would have you believe -- would have you

     23    say that you cannot incorporate an expert report by

     24    reference in your invalidity contentions, but likewise,

     25    you're not able to incorporate by reference in your expert
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 91 of 105 PageID #: 16218
                                                                                    91



       1   report your invalidity contentions.

       2             With respect to the prior art combinations, again,

       3   those -- those pieces of prior art were all identified and

       4   charted in the exhibits to the contentions.

       5             The -- the main body of the contentions notified

       6   that these -- that the references included in the

       7   contentions could be combined with the additional

       8   references charted therein, and -- and that a person of

       9   skill in the art would have been motivated -- would have

     10    known that -- that you could have made those com --

     11    combinations.

     12              PPS Data states that, well, there's this mountain

     13    of all these combinations that -- that are out there in

     14    this case at this point.       Well, it's -- it's a little bit

     15    of a product of their own making.

     16              The patents themselves contain 10 pages of prior

     17    art references, 300 odd non-patent publications that are

     18    listed in there that -- that Jack Henry went through and --

     19    and determined whether or not these are references that we

     20    needed to include.

     21              So we took those, we narrowed it down to I want to

     22    say something around 32 or so references, and included

     23    those in our invalidity contentions.

     24              And because of the voluminous nature of them,

     25    rather than creating a -- an exhibit that Your Honor might
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 92 of 105 PageID #: 16219
                                                                                    92



       1   be more familiar with with regard to charting a prior art

       2   reference with respect to a patent, what we did is we

       3   took -- for Exhibit A, for example, and said for the '430

       4   patent, we're going to run down each and every limitation,

       5   and for each and every limitation, we're going to include

       6   in that limitation where in the -- in each -- in each

       7   respective prior art where applicable that limitation is.

       8             So you -- you could look at the chart and say, all

       9   right, for Claim 1, Element 1, you've got Patent X, Y, and

     10    Z.

     11              For -- for the second element, you might have X,

     12    Y, and then the third element, X, Y, Z.           Well, you would

     13    know it'd be a combination and which of those would be the

     14    prior -- or the primary and secondary references because

     15    they were listed first almost every time for the -- for the

     16    charts.

     17              There -- we don't believe that there was any

     18    guesswork there.      It's more of Jack Henry not going through

     19    the ministerial act of saying, here's exactly how you would

     20    read these charts, when we felt that those charts were --

     21    were enough to notify of what those combinations were based

     22    on how we presented it in our invalidity contentions.

     23              And Michalson -- Dr. Michalson in his expert

     24    report, he doesn't -- he doesn't include anything in his

     25    expert report that's not charted that -- that wouldn't be a
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 93 of 105 PageID #: 16220
                                                                                    93



       1   combination that's not listed in those exhibits, the

       2   invalidity contentions.       There's no prejudice there.

       3             The -- we -- Dr. Michalson narrowed it down to a

       4   handful of -- I want to say five -- prior art references

       5   where he's using those com -- those references in

       6   combination -- in stand-alone or combinations for

       7   invalidity purposes.

       8             And, again, knowing that we stated in our

       9   invalidity contentions that these -- the references

     10    included in those charts would be -- they're combinations,

     11    you know, subject to our -- our position there, not once

     12    did PPS Data say, hang on, wait a second, this is too much,

     13    we want you to stop.       We think -- we think that you should

     14    go through the -- the ministerial act of letting us know

     15    what these are.

     16              It's only, again, until now at this very last

     17    moment in this case where they want to say, hey, no, you

     18    can't do that.     We may not have caught it earlier, but

     19    we're catching it now.       And you can't -- you can't --

     20    we're -- we're going -- we're going to say that we're

     21    prejudiced by it.

     22              But, again, Dr. -- there is no prejudice because

     23    Michalson -- Dr. Michalson narrowed it down to -- to a

     24    relatively few number of those prior art references.

     25              Your Honor, I think at this time, that's all I
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 94 of 105 PageID #: 16221
                                                                                    94



       1   have.

       2             THE COURT:     All right.     Let me see if Plaintiff

       3   has a brief rebuttal.

       4             Anything further to add, Plaintiff?

       5             Let me start out by asking a question.

       6             MR. SON:     Yes, sir.

       7             THE COURT:     Defense counsel has basically argued

       8   that you've laid behind the log, and while they haven't

       9   complied with the Court's patent local rules on

     10    disclosures, that you never asked them to fix it.              And you

     11    knew you should have asked them to fix it, and you waited

     12    until late in the case when it was well beyond time and of

     13    no real curative effort.       And then for the first time, you

     14    brought up these issues that are in the motion before me.

     15              I'd like you to respond to that.          Have you laid

     16    behind the log?      Did you have -- noticed things needed to

     17    be fixed when they weren't disclosed in the first place?

     18    Is this a point in the litigation that's so late in the

     19    process, it really makes no difference at this point?               I'd

     20    like you to respond to the argument that the Defendant gave

     21    me in that regard.

     22              MR. SON:     And, Your Honor, for point of

     23    clarification, are you referring to -- with respect to the

     24    non-infringement contentions, or are you referring to with

     25    respect to the in -- invalidity?
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 95 of 105 PageID #: 16222
                                                                                    95



       1             THE COURT:     With regard to basically everything

       2   except the source code issue, I heard Defendants argue you

       3   never told us that you needed us to supplement, you could

       4   have, you should have, you didn't, you laid behind the log

       5   and lulled us into a sense of security, and now late in the

       6   case, you've pulled this up for the first time, and it's

       7   not fair.

       8             That's basically what I heard Defendants argue as

       9   to the non-infringement, the anticipation, and the

     10    obviousness issues.      Not so much as to the source code but

     11    as to those other three.

     12              MR. SON:     Well, I -- I think the non-infringement

     13    issue is the -- exactly the same issue with respect to the

     14    source code issue because that had to deal with their

     15    response to the interrogatory, and the -- PPS Data

     16    certainly had -- should have been allowed to rely on

     17    what they told us would be their non-infringement

     18    contentions there.

     19              Certainly, the parties are always under an

     20    obligation under Rule 26(e) to supplement -- seasonably

     21    supplement, and Your Honor's discovery order also requires

     22    that the parties seasonably supplement to -- to ensure that

     23    that would be complete and full.

     24              So I -- I think with respect to that issue, it is

     25    the same as the source code issue.          It's not that -- this
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 96 of 105 PageID #: 16223
                                                                                    96



       1   is not a situation where we were lying in wait and being --

       2   and feigning surprise at -- at that.

       3             The first time we learned about this -- those two

       4   non-infringement contentions was when Dr. Michalson

       5   provided his expert report -- rebuttal expert report on

       6   non-infringement.      It's not something they had -- they had

       7   previously disclosed beforehand, nor would we have known or

       8   know what they were -- why they believing that they were

       9   non-infringing, other than what they had told us in their

     10    interrogatory responses.

     11              So that would be my response with respect to that.

     12              With respect to the --

     13              THE COURT:     I guess -- I guess -- I guess that

     14    means, counsel, we can't be expected to tell them to update

     15    something that we don't know about in the first place.               Is

     16    that, in essence, what you're telling me?

     17              MR. SON:     Correct, Your Honor.

     18              THE COURT:     All right.     Let me hear the rest of

     19    your argument.

     20              MR. SON:     Correct, Your Honor.      And then that's --

     21    that's the same thing with respect to their anticipation --

     22    in the invalidity contentions.         We -- we're not the ones

     23    who had to figure out which -- which of these references

     24    they're going to rely upon as being anticipate --

     25    anticipatory.     And we certainly did not expect that with
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 97 of 105 PageID #: 16224
                                                                                    97



       1   respect to the '106 reference, that we would go beyond --

       2   that they would -- they would take an entirely different

       3   anticipation argument than what they -- what they had

       4   disclosed before to us.

       5             THE COURT:     What else?

       6             MR. SON:     I think that's it, Your Honor.

       7             THE COURT:     All right.     Thank you.

       8             With regard to this motion, and particularly

       9   beginning with the first issue dealing with the source

     10    code, it's clear to the Court that Jack Henry made the

     11    source code available for copying and respect -- and

     12    inspection as is required by Patent Rule 3-4(a).             And it's

     13    clear to the Court that Jack Henry disclosed the source

     14    code was relevant evidence.

     15              There's no requirement in the local rules or in

     16    the rules of evidence that a party must affirmatively

     17    disclose the specific portions of the source code that it

     18    may use to support its contentions.

     19              Consequently, I'm going to deny the Plaintiff's

     20    motion as to the source code issue.

     21              And I don't find that the Defendants failed to

     22    comply with Patent Rule 3-4(a).         In fact, I find that they

     23    did comply with it.

     24              With regard to the second issue, the

     25    non-infringement contentions, I find that the Defendant did
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 98 of 105 PageID #: 16225
                                                                                    98



       1   not comply with the local patent rules and did not disclose

       2   those particular non-infringement positions.

       3             Having found that they did not comply with the

       4   local rules, there's a four-factor test the Court should

       5   consider.

       6             One, their explanation for not complying; two,

       7   what level of prejudice the other party would be subjected

       8   to by their failure to comply; and the importance of these

       9   matters to the non-complying party's case; and the fourth

     10    factor being whether a continuance is adequate to cure the

     11    harm.

     12              Applying that four-factor test, I find that the

     13    two specific non-infringement contentions at issue being,

     14    one, the accused products allegedly do not transmit any

     15    data to a bank of first deposit or non-banking customers;

     16    and, two, the accused products allegedly do not transmit

     17    any data for customers that downloaded files.             Applying the

     18    four-factor test, I do not find that these -- that the

     19    Defendants' failure to comply with the local rules should

     20    be excused.

     21              And I'm going to grant the Plaintiff's motion as

     22    to those two non-infringement contentions.            And those are

     23    struck as not complying with the local patent rules.

     24              With regard to the third issue, the anticipator --

     25    anticipate -- anticipation references at issue, it's clear
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 99 of 105 PageID #: 16226
                                                                                    99



       1   to me that the Defendants did not comply with patent Rule

       2   3-3.   The disclosure is clearly lacking.          There is

       3   prejudice to the Plaintiff.        You can't very well argue the

       4   Plaintiff failed to ask us to amend our contentions when

       5   the Plaintiff didn't know about these contentions because

       6   they were never disclosed in the 3-3 disclosure.

       7             With regard to the importance of these to the

       8   Defendants' case, there are other anticipation theories

       9   other than these, both as to the '430 patent and the '106

     10    patent.   Therefore, the importance is not so elevated as to

     11    excuse their failure to comply.

     12              I'm going to grant the Plaintiff's motion as to

     13    the anticipation references.        And, consequently, those

     14    references being Archarya as to the '430 patent is struck,

     15    and Phillips, Jones, Geer '258, Slater, and Archarya as to

     16    the '106 patent is struck.

     17              Lastly, turning to the fourth issue, the

     18    obviousness combinations, this, to me, is a clear and

     19    egregious failure to comply with the local patent rules.

     20    You cannot list multiple invalidating references and then

     21    say in a simple sentence:        And we may combine these in any

     22    way we want to to form some other invalidating combination

     23    but you figure it out, we're not going to tell you.

     24              The entire purpose of the local rule is to require

     25    specific disclosure of combinations and not put the burden
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 100 of 105 PageID #: 16227
                                                                                 100



       1   on the Plaintiff to figure it out.          This is a clear

       2   violation of the local patent rules, and I'm going to grant

       3   the Plaintiff's motion in that regard.           And those

       4   obviousness -- all these obviousness combinations that

       5   could be achieved by Plaintiff figuring out for themselves

       6   what they might be are going to be struck.            This

       7   effectively is going to strike the obviousness -- excuse

       8   me, the -- yeah, the obviousness defenses that the

       9   Defendant would assert.

      10              It's just a very clear and egregious violation of

      11   the local patent rules to stick in this boilerplate

      12   language of anything that we can combine here, we're going

      13   to assert and we're not going to tell you what it is, and

      14   you have to figure it out.        And to say that Plaintiff

      15   should have asked you to update and supplement that is --

      16   quite honestly, that's incredulous in the Court's view.

      17              So on the source code issue, Plaintiff's motion is

      18   denied.

      19              On the non-infringement contentions as specified,

      20   it's granted.

      21              On the anticipation references as specified, it's

      22   granted.

      23              And on the obviousness combinations, based on the

      24   wholly inadequate boilerplate catch-all language and a

      25   failure to specify any specific combinations, the motion is
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 101 of 105 PageID #: 16228
                                                                                 101



       1   granted.

       2              Now, I understand, counsel, that the motion to

       3   strike portions of Dr. Ugone's report, Document 80 --

       4   Docket No. 85 of this case, is live before the Court but

       5   the parties have jointly requested that the Court determine

       6   this based on a review of the papers and will avoid oral

       7   argument on that.       Is that still your positions?

       8              MR. MAZINGO:     That's still our position, Your

       9   Honor, I believe.

      10              THE COURT:     Is that still Plaintiff's position?

      11              MR. SON:     Yes, it is, Your Honor, and I would go

      12   one step further.

      13              THE COURT:     I don't need you to go a step further.

      14   I'll consider it on the papers, and I'll give you a ruling.

      15              MR. MAZINGO:     Thank you, Your Honor.

      16              THE COURT:     All right.    There's one other matter I

      17   want to mention to the parties.         It's my understanding that

      18   Document 80 or Docket No. 80 is effectively moot now

      19   because it addresses a matter that's been withdrawn in the

      20   case.

      21              I want to confirm with the parties that both sides

      22   agree that that's effectively moot.          Is that the

      23   understanding of both sides?

      24              Plaintiff, is that your understanding?

      25              Defendant, is that your understanding?
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 102 of 105 PageID #: 16229
                                                                                 102



       1             MR. HEIDRICK:     Your Honor, Jay Heidrick.

       2             Is that the motion to strike Shamos's opinions on

       3   the '956 patent?

       4             THE COURT:     I believe that's right.

       5             MR. HEIDRICK:     If that is so, then, yes, Your

       6   Honor.

       7             THE COURT:     You agree with that, Plaintiff?

       8             MR. SON:     Yes, Your Honor.

       9             THE COURT:     Okay.   Then that's denied as moot.

      10             All right.     Counsel, before we go any further,

      11   let's take a short recess.        The Court will reconvene in

      12   about 10 or 15 minutes.

      13             The Court stands in recess.

      14             COURT SECURITY OFFICER:        All rise.

      15             (Recess.)

      16             COURT SECURITY OFFICER:        All rise.

      17             THE COURT:     Be seated, please.

      18             Counsel, during the recess, I've reviewed where we

      19   are on this pre-trial.       I know that we have motions in

      20   limine to take up and the final issue of disputed exhibits,

      21   which will be pre-admitted in advance of the trial.

      22             But other than the Ugone matter that I'm going to

      23   rule on based on the papers, I've heard argument on the

      24   dispositive motions and have ruled on all of them but for

      25   the 101 issue, which I've directed you to provide
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 103 of 105 PageID #: 16230
                                                                                 103



       1   additional briefing on.

       2             What I'm saying in so many words is I do not see

       3   any compelling basis to go through the remaining MILs and

       4   exhibit disputes today.       There's not really any way that we

       5   can finish them within the less than an hour that we have

       6   left.

       7             Consequently, we're going to bring this pre-trial

       8   to a close for today.

       9             I have set aside time beginning at 1:30 on August

      10   the 26th to reconvene and to complete the pre-trial that's

      11   outstanding at that point.        I'll re-notice the second

      12   pre-trial -- or I'll notice the second pre-trial for August

      13   the 26th at 1:30, shortly.

      14             I am directing that you continue to meet and

      15   confer, particularly on the exhibit disputes, as well as

      16   the limine disputes, in the hope that they can be narrowed

      17   further from where they are now to where they'll be when we

      18   reconvene on the 26th.

      19             But given the time that what we've done so far has

      20   taken this afternoon and what we have before us, it seems

      21   to me the better part of valor is to reconvene on the 26th

      22   of August and to let what's happened so far conclude the

      23   efforts on pre-trial for today.

      24             So with that, I'm going to order you back on

      25   August 26th at 1:30.
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 104 of 105 PageID #: 16231
                                                                                 104



       1             In the meantime, the Court stands in recess.

       2             COURT SECURITY OFFICER:        All rise.

       3             (Hearing concluded.)

       4

       5

       6

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 2:18-cv-00007-JRG Document 145 Filed 08/19/19 Page 105 of 105 PageID #: 16232
                                                                                 105



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                              8/19/19
           SHELLY HOLMES, CSR, TCRR                        Date
      10   OFFICIAL REPORTER
           State of Texas No.: 7804
      11   Expiration Date: 12/31/20

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
